Exhibit 10.1

EXECUTION VERSION

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

601 W 1st Ave, 8th Floor

Spokane, WA 99201

      JPMORGAN CHASE BANK, N.A.


383 Madison Avenue

New York, NY 10179

WF INVESTMENT HOLDINGS, LLC

WELLS FARGO SECURITIES, LLC

550 California Street, 12th floor

San Francisco, CA 94104

     

ING BANK N.V., DUBLIN

BRANCH

Level 6, Block 4,

  

BNP PARIBAS

787 Seventh Avenue

New York, NY 10019

   U.S. BANK NATIONAL
ASSOCIATION


214 North Tryon Street,

Dundrum Town Centre,       Charlotte, NC 28202-1078 Sandyford Road,    BANK OF
THE WEST    Dundrum,    Seattle National Banking Office    Dublin 16, D16 A4W6,
Ireland    701 Pike Street, Suite 2250       Seattle, WA 98101   

October 3, 2017

Itron, Inc.

2111 North Molter Road

Liberty Lake, Washington 99019

Attention: Joan Hooper, Senior Vice President and Chief Financial Officer

 

  Re: Project Snowbird Amended and Restated Commitment Letter

    $1,102.5 Million Senior Secured Credit Facilities

    $350.0 Million Senior Bridge Facility

Ladies and Gentlemen:

You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”), WF
Investment Holdings, LLC (“WF Investments”), Wells Fargo Securities, LLC (“Wells
Fargo Securities”), JPMorgan Chase Bank, N.A., ING Bank N.V., Dublin Branch, BNP
Paribas, Bank of the West and U.S. Bank National Association (collectively, the
“Commitment Parties” or “we” or “us”) that Itron, Inc., a Washington corporation
(the “Borrower” or “you”) seeks financing to consummate the Transactions (such
term and each other capitalized term used but not defined herein having the
meanings assigned to them in the Term Sheets (as defined below) or the Existing
Credit Agreement, as applicable). As part of the Transactions, you have advised
us that you intend to amend, amend and restate, replace or otherwise modify the
Existing Credit Agreement to permit the Acquisition, the Term Loan B Facility,
the issuance of the Notes and/or the borrowings under the Bridge Facility and to
make certain other amendments to the Existing Credit Agreement as described in
the Senior Secured Credit Facilities Summary of Proposed Terms and Conditions
attached hereto as Annex A (the “Bank Term Sheet”) (such amendments,
collectively, the “Amendments”). This letter amends and restates in its entirety
that certain commitment letter (the “Original Commitment Letter”), dated as of
September 17, 2017 (the “Original Signing Date”), among Wells Fargo Bank, WF
Investments, Wells Fargo Securities and you. This amended and restated



--------------------------------------------------------------------------------

letter, including the Bank Term Sheet, the Senior Unsecured Bridge Facility
Summary of Proposed Terms and Conditions attached hereto as Annex B (the “Bridge
Term Sheet”, and together with the Bank Term Sheet, the “Term Sheets”) and the
Conditions Annex attached hereto as Annex C (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”.

1. Commitments. Upon the terms and subject to the conditions set forth in this
Commitment Letter (including, for the avoidance of doubt, the Conditions Annex)
and the Amended and Restated Arranger Fee Letter dated the date hereof among the
Commitment Parties and you (the “Arranger Fee Letter”) and the Administrative
Agent Fee Letter dated the date hereof among Wells Fargo Bank, WF Investments,
Wells Fargo Securities and you (the “Administrative Agent Fee Letter” and,
together with the Arranger Fee Letter, the “Fee Letters”):

(a) Each of Wells Fargo Bank, JPMorgan Chase Bank, N.A., ING Bank N.V., Dublin
Branch, BNP Paribas and U.S. Bank National Association is pleased to advise you
of its several, but not joint, commitment to provide to the Borrower the
principal amount of the Term Loan B Facility set forth opposite its name on
Schedule A hereto (collectively, the “Term Loan B Facility Commitment”);

(b) Each of Wells Fargo Bank, JPMorgan Chase Bank, N.A., ING Bank N.V., Dublin
Branch, BNP Paribas, Bank of the West and U.S. Bank National Association is
pleased to advise you of (i) its several, but not joint, commitment to provide a
new five-year term loan A facility (the “New Term Loan A Facility”) and a new
5-year revolving credit facility (the “New Revolving Facility” and, together
with the New Term Loan A Facility, the “New Facilities”; the New Facilities,
together with the Term Loan B Facility, the “Senior Credit Facilities”) in the
aggregate principal amount set forth opposite its name on Schedule B hereto,
which shall be allocated between the New Revolving Facility and the New Term
Loan A Facility in amounts to be agreed (collectively, the “New Commitments”) on
terms set forth on the Bank Term Sheet and substantially similar to the Existing
Credit Agreement as amended to include the Amendments and the Term Loan B
Facility, which loans and commitments under the New Facilities will be used on
the Acquisition Closing Date to refinance the Term Loan A Facility and the
commitments in respect of the Revolving Credit Facility and all the loans
outstanding on the Acquisition Closing Date under the Revolving Credit Facility,
and (ii) its agreement to use commercially reasonable efforts to form a
syndicate of financial institutions reasonably acceptable to you that will
participate in the New Facilities. The Borrower hereby acknowledges that the
Backstop Commitments (as defined in the Original Commitment Letter) are hereby
reduced to zero; and

(c) Each of WF Investments, JPMorgan Chase Bank, N.A, ING Bank N.V., Dublin
Branch, BNP Paribas and U.S. Bank National Association is pleased to advise you
of its several, but not joint commitment to provide to the Borrower the
aggregate principal amount of the Bridge Facility set forth opposite its name on
Schedule C hereto (collectively, the “Bridge Commitment” and, together with the
Term Loan B Facility Commitment and the New Commitments, the “Commitments”). The
Bridge Facility together with the Senior Credit Facilities shall be known
collectively as the “Facilities” and each individually as a “Facility”.

Each of Wells Fargo Bank, WF Investments, JPMorgan Chase Bank, N.A., ING Bank
N.V., Dublin Branch, BNP Paribas, Bank of the West and U.S. Bank National
Association are referred to herein collectively as the “Initial Lenders” and
each individually as an “Initial Lender”, with each of Wells Fargo Bank,
JPMorgan Chase Bank, N.A., ING Bank N.V., Dublin Branch, BNP Paribas, Bank of
the West and U.S. Bank National Association, in its capacity as a Lender under
the Senior Credit Facilities, being herein called the “Initial Bank Lenders” and
each of WF Investments, JPMorgan Chase Bank, N.A, ING Bank N.V., Dublin Branch,
BNP Paribas and U.S. Bank National Association, in its capacity as a Lender
under the Bridge Facility, being herein called the “Initial Bridge Lenders”.

 

2



--------------------------------------------------------------------------------

2. Titles and Roles. Each of Wells Fargo Securities and JPMorgan Chase Bank,
N.A. acting alone or through or with affiliates selected by them, will act as
the joint bookrunners and joint lead arrangers (in such capacities, the “Lead
Arrangers” and each, a “Lead Arranger”) in arranging and syndicating the
Facilities. Each of ING Bank N.V., Dublin Branch, BNP Paribas, Bank of the West
and U.S. Bank National Association, acting alone or through or with affiliates
selected by them, will act as co-documentation agents. Wells Fargo Bank (or an
affiliate selected by it) will act as the sole administrative agent (in such
capacity, the “Bank Administrative Agent”) for the Senior Credit Facilities. WF
Investments (or an affiliate selected by it) will act as the sole administrative
agent (in such capacity, the “Bridge Administrative Agent”) for the Bridge
Facility. JPMorgan Chase Bank, N.A. (or an affiliate selected by it) will act as
the Syndication Agent. No additional agents, co-agents, arrangers or bookrunners
will be appointed and no other titles will be awarded and no other compensation
will be paid (other than compensation expressly contemplated by this Commitment
Letter and the Fee Letters) unless you and Wells Fargo shall agree in writing;
provided that no such additional person having the same role as any Commitment
Party shall receive compensation greater than such Commitment Party. It is
understood and agreed that Wells Fargo Securities will have the “left” and
“highest” placement in any and all marketing materials or other documentation
used in connection with the Facilities and shall hold the leading role and
responsibilities conventionally associated with such placement, including
maintaining sole physical books for the Facilities.

3. Conditions to Commitment. The Commitments and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Term Sheets under the heading “Conditions to All
Extensions of Credit” and in the Conditions Annex.

Notwithstanding anything in this Commitment Letter, the Fee Letters or the
Financing Documentation (as defined in the Conditions Annex) or any other letter
agreement or other undertaking concerning the Facilities or the financing of the
Transactions to the contrary, (a) the only representations the accuracy of which
shall be a condition to the availability of the Facilities on the Acquisition
Closing Date shall be (i) such of the representations made by the Acquired
Company or its subsidiaries or affiliates or with respect to the Acquired
Company, its subsidiaries or its business in the Acquisition Agreement as are
material to the interests of the Lenders in their capacities as such (the
“Specified Acquisition Agreement Representations”), but only to the extent that
you or your affiliates have the right to terminate your or their respective
obligations under the Acquisition Agreement or otherwise decline to close the
Acquisition as a result of a breach of any such Specified Acquisition Agreement
Representations or any such Specified Acquisition Agreement Representations not
being accurate and (ii) the Specified Representations (as defined below) and
(b) the terms of the Financing Documentation shall be in a form such that they
do not impair the availability of the Facilities on the Acquisition Closing Date
if the conditions set forth in or referred to in this Commitment Letter are
satisfied (it being understood that, to the extent any security interest in any
Collateral (as defined in the Bank Term Sheet) (other than security interests
that may be perfected by (x) the filing of a financing statement under the
Uniform Commercial Code and (y) the delivery of certificates evidencing the
equity securities required to be pledged pursuant to the Term Sheets) is not or
cannot be perfected on the Acquisition Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense, then
the perfection of such security interests shall not constitute a condition
precedent to the availability of the Facilities on the Acquisition Closing Date,
but instead shall be required to be perfected within 90 days after the
Acquisition Closing Date (subject to extensions by the Bank Administrative Agent
and the Bridge Administrative Agent acting reasonably), unless a later date is
specified in the applicable Term Sheet. For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Financing Documentation relating to corporate existence of the Credit Parties
and good standing of the Credit Parties in their respective jurisdictions of
organization; power and authority, due authorization, execution and delivery and
enforceability, in each case, relating to the Credit Parties entering into and
performance of the Financing Documentation; no conflicts with or consents under
the Credit Parties’

 

3



--------------------------------------------------------------------------------

organizational documents; no breach or violation of material agreements;
solvency as of the Acquisition Closing Date (after giving effect to the
Transactions) of the Borrower and its subsidiaries on a consolidated basis (as
determined pursuant to Annex D hereto); use of proceeds; Federal Reserve margin
regulations; the Investment Company Act; compliance with applicable sanctions
and anti-corruption laws (including the PATRIOT Act, OFAC and FCPA); and
creation, validity and, subject to the parenthetical in the immediately
preceding sentence, perfection of security interests in the Collateral. This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provision”.

4. Syndication.

(a) The Lead Arrangers intend and reserve the right, both prior to and after the
Bank Closing Date, to secure commitments for the Facilities from a syndicate of
banks, financial institutions and other entities identified by the Lead
Arrangers upon consultation with you (such banks, financial institutions and
other entities committing to the Senior Credit Facilities, including Wells Fargo
Bank, the “Bank Lenders”; such financial institutions and other entities
committing to the Bridge Facility, including WF Investments, the “Bridge
Lenders”; and the Bridge Lenders, together with the Bank Lenders, the
“Lenders”)) upon the terms and subject to the conditions set forth in this
Commitment Letter. Until the earlier of (i) the date that a Successful
Syndication (as defined in the Fee Letters) is achieved and (ii) the date that
is 90 days following the Bank Closing Date (the earlier of (i) and (ii), the
“Syndication Date”), you agree to, and will use commercially reasonable efforts
to cause appropriate members of management of the Acquired Company to, assist
the Lead Arrangers actively in achieving a syndication of the Facilities that is
satisfactory to us and you. To assist us in our syndication efforts, you agree
that you will, and will cause your representatives and advisors to, and will use
commercially reasonable efforts to cause appropriate members of management of
the Acquired Company and its representatives and advisors to, (i) provide
promptly to the Commitment Parties and the other prospective Lenders upon
request all information reasonably deemed necessary by the Lead Arrangers to
assist the Lead Arrangers and each prospective Lender in their evaluation of the
Transactions and to complete the syndication (including, without limitation,
projections prepared by your management of balance sheets, income statements and
cash flow statements of you and your subsidiaries for such periods after the
Bank Closing Date and during the term of the Facilities as are requested by the
Lead Arrangers), (ii) make your senior management and (to the extent reasonable
and practical) appropriate members of management of the Acquired Company
available to prospective Lenders on reasonable prior notice and at reasonable
times and places, (iii) host, with one or more of the Lead Arrangers, one or
more meetings and/or calls with prospective Lenders at mutually agreed times and
locations, (iv) assist, and cause your affiliates and advisors to assist, the
Lead Arrangers in the preparation of one or more confidential information
memoranda and other marketing materials in form and substance reasonably
satisfactory to the Lead Arrangers to be used in connection with the
syndication, (v) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit materially from the existing
lending relationships of the Borrower and, to the extent consistent with the
terms of the Acquisition Agreement, the Acquired Company, (vi) use commercially
reasonable efforts to obtain, at the Borrower’s expense, (A) a current public
corporate credit rating from Standard & Poor’s Financial Services LLC, a
subsidiary of The McGraw-Hill Companies, Inc. (“S&P”), (B) a current public
corporate family rating from Moody’s Investors Service, Inc. (“Moody’s”) and
(C) a current public rating with respect to each of the Facilities and the Notes
from each of S&P and Moody’s, in each case, at least 30 days prior to the Bank
Closing Date (and in any event prior to the launch of general syndication of the
Term Loan B Facility) and to participate actively in the process of securing
such ratings, including having your senior management and (to the extent
reasonable and practical) appropriate members of management of the Acquired
Company meet with such rating agencies and (vii) ensure (and, to the extent
consistent with the terms of the Acquisition Agreement, using your commercially
reasonable efforts to cause the Acquired Company to ensure) that prior to the
later of the Bank Closing Date and the Syndication Date there will be no
competing issues, offerings, placements, arrangements or syndications of debt
securities or commercial bank or other credit facilities by or on

 

4



--------------------------------------------------------------------------------

behalf of you or your subsidiaries or the Acquired Company and its subsidiaries,
being offered, placed or arranged (other than the Facilities and the Notes)
without the written consent of the Lead Arrangers, unless such issuance,
offering, placement, arrangement or syndication could not reasonably be
expected, in the reasonable discretion of the Lead Arrangers, to materially
impair the syndication of the Facilities (it being understood that indebtedness
incurred in the ordinary course of business of the Borrower, the Acquired
Company and their respective subsidiaries (to the extent consistent with the
terms of the Acquisition Agreement) for capital expenditures and working capital
purposes will not materially impair the syndication of the Facilities).

(b) The Lead Arrangers and/or one or more of their affiliates will exclusively
manage all aspects of the syndication of the Facilities (in consultation with
you and consistent with the terms of this Commitment Letter), including
decisions as to the selection and number of prospective Lenders to be
approached, when they will be approached, whose commitments will be accepted,
any titles offered to the Lenders and the final allocations of the commitments
and any related fees among the Lenders, and the Lead Arrangers will exclusively
perform all functions and exercise all authority as is customarily performed and
exercised in such capacities. Notwithstanding the Lead Arrangers’ rights to
syndicate the Facilities and receive commitments with respect thereto, unless
otherwise agreed to by you, (i) no Initial Lender shall be relieved or released
from its obligations hereunder (including its obligation to fund the Facilities
on the Acquisition Closing Date) in connection with any syndication, assignment
or participation in the Facilities, including its Commitments, until the initial
funding under the Facilities has occurred on the Acquisition Closing Date (or,
to the extent funded into escrow prior to the Acquisition Closing Date, the
deposit of the proceeds of such Facilities into escrow), (ii) no assignment by
any Initial Lender shall become effective with respect to all or any portion of
any Initial Lender’s Commitments until the initial funding of the Facilities
(or, to the extent funded into escrow prior to the Acquisition Closing Date, the
deposit of the proceeds of such Facilities into escrow) (except to the extent
that Notes are issued and paid for in lieu of the Bridge Facility or a portion
thereof) and (iii) unless you and we agree in writing, each Initial Lender will
retain exclusive control over all rights and obligations with respect to its
Commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the
Acquisition Closing Date has occurred. Without limiting your obligations to
assist with the syndication efforts as set forth herein, it is understood that
the Commitments hereunder are not conditioned upon the syndication of, or
receipt of commitments in respect of, the Facilities or the obtaining of any
rating from S&P or Moody’s and in no event shall the successful completion of
the syndication of the Facilities or the obtaining of such ratings constitute a
condition to the availability of the Facilities on the Acquisition Closing Date.

5. Information.

(a) You represent, warrant and covenant that (i) all written information and
written data (other than the Projections (as defined below), other
forward-looking information and information of a general economic or industry
specific nature) concerning the Borrower, the Acquired Company and their
respective subsidiaries and the Transactions that has been or will be made
available to the Commitment Parties or the prospective Lenders or any of their
respective affiliates or representatives by you or any of your representatives,
subsidiaries or affiliates (or on your or their behalf) (the “Information”),
when taken as a whole, (x) is and, in the case of Information made available
after the date hereof, will be complete and correct in all material respects and
(y) does not and, in the case of Information made available after the date
hereof, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made and after
giving effect to any supplements thereto, not misleading and (ii) all financial
projections concerning the Borrower, the Acquired Company and their respective
subsidiaries, taking into account the consummation of the Transactions, that
have been or will be made available to any of the Commitment Parties or the
prospective Lenders or any of their respective

 

5



--------------------------------------------------------------------------------

affiliates or representatives by you or any of your representatives,
subsidiaries or affiliates (or on your or their behalf) (the “Projections”) have
been and will be prepared in good faith based upon assumptions believed by you
to be reasonable at the time made available to the Commitment Parties or the
prospective Lenders or any of their respective affiliates or representatives, it
being understood that such Projections are not to be viewed as facts and that
actual results may vary materially from the Projections and the can be no
assurances that the results therein will be realized. You agree that if, at any
time prior to the later of the Bank Closing Date and the Syndication Date, you
become aware that any of the representations and warranties contained in the
preceding sentence would be incorrect in any respect if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement the Information and the Projections
(or use commercially reasonable efforts to supplement, in the case of
Information or Projections related to the Acquired Company or its subsidiaries)
so that such representations are correct in all respects under those
circumstances. Solely as they relate to matters with respect to the Acquired
Company and its subsidiaries, the foregoing representations, prior to the
Acquisition Closing Date warranties and covenants are made to the best of your
knowledge. We will be entitled to use and rely upon, without responsibility to
verify independently, the Information and the Projections. You acknowledge that
we may share with any of our affiliates (it being understood that such
affiliates will be subject to the confidentiality agreements between you and
us), and such affiliates may share with the Commitment Parties, any information
related to you, the Acquired Company, or any of your or their respective
subsidiaries or affiliates (including, without limitation, in each case,
information relating to creditworthiness) and the transactions contemplated
hereby.

(b) You acknowledge that (i) the Commitment Parties will make available, on your
behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the prospective Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Company or
their respective subsidiaries or affiliates or any of their respective
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such prospective Lenders,
“Public Lenders”). At the request of a Lead Arranger, (A) you will assist, and
cause your affiliates, advisors and, to the extent possible using commercially
reasonable efforts, appropriate representatives of the Acquired Company to
assist, the Lead Arrangers in the preparation of Informational Materials to be
used in connection with the syndication of the Facilities to Public Lenders,
which will not contain MNPI (the “Public Informational Materials”), (B) you will
identify and conspicuously mark any Public Informational Materials “PUBLIC”, and
(C) you will identify and conspicuously mark any Informational Materials that
include any MNPI as “PRIVATE AND CONFIDENTIAL”. Notwithstanding the foregoing
(provided you have been given a reasonable opportunity to review such
documents), you agree that the Commitment Parties may distribute the following
documents to all prospective Lenders (including the Public Lenders) on your
behalf, unless you advise the Commitment Parties in writing (including by email)
within a reasonable time prior to their intended distributions that such
material should not be distributed to Public Lenders: (w) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (x) customary notifications of changes in the terms of
the Facilities, (y) financial information regarding the Borrower and its
subsidiaries (other than the Projections and other non-public financial
information) and (z) other materials intended for prospective Lenders after the
initial distribution of the Informational Materials, including drafts and final
versions of the Term Sheets and the Financing Documentation (as defined in the
Conditions Annex). If you advise us in writing (including by email) that any of
the foregoing items (other than the Financing Documentation) should not be
distributed to Public Lenders, then the Commitment Parties will not distribute
such materials to Public Lenders without further discussions with you. Before
distribution of any Informational Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination of the
Informational Materials and confirming the accuracy and completeness in all
material respects of the information contained therein and, in the case of
Public Informational Materials, confirming the absence of MNPI therefrom.

 

6



--------------------------------------------------------------------------------

(c) You hereby authorize the Lead Arrangers to download copies of the Borrower’s
trademark logos from its website and post copies thereof on the SyndTrak site or
similar workspace established by the Lead Arrangers to syndicate the Facilities
and use the logos on any confidential information memoranda, presentations and
other marketing materials prepared in connection with the syndication of the
Senior Credit Facilities or in any advertisements (to which you consent, such
consent not to be unreasonably withheld) that we may place after the closing of
the Senior Credit Facilities in financial and other newspapers, journals, the
World Wide Web, our home page or otherwise, in each case at our own expense
describing the Lead Arrangers’ services to the Borrower hereunder.

6. Expenses. You agree to reimburse each of the Commitment Parties, from time to
time on demand, for all reasonable out-of-pocket costs and expenses of the
Commitment Parties, including, without limitation, reasonable legal fees and
expenses, due diligence expenses and all printing, reproduction, document
delivery, travel, CUSIP, SyndTrak, Markit ClearPar and communication costs,
incurred in connection with the syndication and execution of the Facilities and
the preparation, review, negotiation, execution, delivery and enforcement of
this Commitment Letter, the Fee Letters, the Financing Documentation (as defined
in the Conditions Annex) and any security arrangements in connection therewith
regardless of whether the Acquisition Closing Date occurs.

7. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letters on the terms and subject to the conditions set
forth therein.

8. Indemnification. You agree to indemnify and hold harmless each of the
Commitment Parties and each of their respective affiliates, directors, officers,
employees, partners, representatives, advisors and agents and each of their
respective heirs, successors and assigns (each, an “Indemnified Party”) from and
against any and all actions, suits, losses, claims, damages, penalties,
liabilities and expenses of any kind or nature (including legal expenses), joint
or several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Commitment Letter, the Transactions or any related transaction
(including, without limitation, the execution and delivery of this Commitment
Letter, the Financing Documentation (as defined in the Conditions Annex), the
documentation for debt financing issued for the purpose of refinancing all or a
portion of the Facilities (the “Permanent Financing”) and the closing of the
Transactions) or (b) the use or the contemplated use of the proceeds of the
Facilities, and will reimburse each Indemnified Party for all out-of-pocket
expenses (including reasonable attorneys’ fees, expenses and charges) on demand
as they are incurred in connection with any of the foregoing; provided that no
Indemnified Party will have any right to indemnification for any of the
foregoing to the extent resulting from (i) such Indemnified Party’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment, (ii) a material breach of the
funding obligations of such Indemnified Party under this Commitment Letter as
determined by a court of competent jurisdiction in a final non-appealable
judgment or (iii) any dispute solely among Indemnified Parties, other than any
claims against any Commitment Party in its capacity or in fulfilling its role as
an administrative agent or arranger or any similar role hereunder or under the
Facilities and other than any claims arising out of any act or omission on the
part of you or your subsidiaries or affiliates. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by

 

7



--------------------------------------------------------------------------------

you, your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. No Indemnified Party will be
liable for any indirect, consequential, special or punitive damages in
connection with this Commitment Letter, the Fee Letters, the Financing
Documentation or any other element of the Transactions. No Indemnified Party
will be liable to you, your affiliates or any other person for any damages
arising from the use by others of Informational Materials or other materials
obtained by Electronic Means, except to the extent that your damages are found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party. You shall not, without the prior written consent of each Indemnified
Party affected thereby (which consent not to be unreasonably withheld or
delayed), settle any threatened or pending claim or action that would give rise
to the right of any Indemnified Party to claim indemnification hereunder unless
such settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party, (y) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of such Indemnified Party and (z) requires no action on the
part of the Indemnified Party other than its consent.

9. Confidentiality.

(a) This Commitment Letter and the Fee Letters (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof shall be
confidential and may not be disclosed, directly or indirectly, by you in whole
or in part to any person without our prior written consent, except for (i) the
disclosure of the Commitment Documents to your directors, officers, employees,
accountants, attorneys and other professional advisors on a need-to-know basis
who have been advised of their obligation to maintain the confidentiality of the
Commitment Documents for the purpose of evaluating, negotiating or entering into
the Transactions, (ii) the disclosure of the Commitment Documents as otherwise
required by law or compulsory legal process (in which case, you shall use
commercially reasonable efforts, to the extent practical and permitted by law,
to inform us promptly in advance thereof), (iii) the disclosure of the
Commitment Documents on a confidential basis to the board of directors, officers
and advisors of the Acquired Company on a need-to-know basis in connection with
its consideration of the Acquisition (provided that any information relating to
pricing (including in any “market flex” provisions that relate to pricing), fees
and expenses has been redacted in a manner reasonably acceptable to us so long
as no such redactions relate to any terms that would adversely affect the
conditionality, enforceability, availability, termination or aggregate principal
amount of the financing contemplated by the Commitment Documents), (iv) the
disclosure of this Commitment Letter, but not the Fee Letters, in any required
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges and (v) the disclosure of the Term
Sheets to any ratings agency in connection with the Transactions.

(b) The Commitment Parties and their respective affiliates shall use all
non-public information provided to it by or on behalf of you or your affiliates
in the course of the Transactions solely for the purposes of providing the
services that are the subject of this Commitment Letter and shall treat all such
information as confidential; provided that nothing herein shall prevent the
Commitment Parties or their respective affiliates from disclosing any such
information (i) to any Lenders or participants or prospective Lenders or
prospective participants (provided that any such disclosure shall be made
subject to the acknowledgment and acceptance by such Lender or participant or
prospective Lender or prospective participant that such information is being
disseminated on a confidential basis in accordance with the standard syndication
processes of the Commitment Parties or customary market standard for
dissemination of such type of information), (ii) pursuant to the order of any
court or administrative agency or in any judicial or administrative proceeding
or as otherwise required by law or compulsory legal process (in which case the
applicable Commitment Party shall use commercially reasonable efforts to
promptly notify you, in advance, to the extent practicable and permitted by
law), (iii) upon the request or demand of any regulatory

 

8



--------------------------------------------------------------------------------

authority having jurisdiction over any of the Commitment Parties (in which case
the applicable Commitment Party shall use commercially reasonable efforts to,
except with respect to any audit or examination conducted by bank accountants or
any governmental regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent practicable and
permitted by law), (iv) to our respective affiliates involved in the
Transactions and their and their affiliates’ respective directors, officers,
employees, accountants, attorneys, agents and other professional advisors
(collectively, “Representatives”) on a need-to-know basis who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (v) to ratings
agencies in connection with the Transactions, (vi) to the extent that such
information is independently developed by the Commitment Parties, so long as the
Commitment Parties have not otherwise breached their confidentiality obligations
hereunder and have not developed such information based on information received
from a third party that to their knowledge has breached confidentiality
obligations owing to you, (vii) to the extent any such information becomes
publicly available other than by reason of disclosure by us in breach of this
provision, (viii) to the extent that such information is received by a
Commitment Party or an affiliate of a Commitment Party from a third party that
is not to its knowledge subject to confidentiality obligations to you or your
affiliates, (ix) for purposes of establishing a “due diligence” defense, (x) in
connection with the exercise of any remedies hereunder, any action or proceeding
relating to the Commitment Documents or the enforcement of rights thereunder or
(xi) with your prior written consent. The provisions of this paragraph with
respect to the Commitment Parties and their respective affiliates shall
automatically terminate on the earlier of (x) one year following the date of
this Commitment Letter and (y) the execution of the definitive documentation for
the Senior Credit Facilities (in which case, the confidentiality provisions in
the definitive documentation shall supersede the provisions of this paragraph).
The terms of this paragraph shall supersede all prior confidentiality or
non-disclosure agreements and understandings between you and the Commitment
Parties relating to the Transactions.

(c) The Commitment Parties shall be permitted to use information related to the
syndication and arrangement of the Facilities in connection with obtaining a
CUSIP number, marketing, press releases or other transactional announcements or
updates provided to investor or trade publications, subject to confidentiality
obligations or disclosure restrictions reasonably requested by you. Prior to the
Bank Closing Date, the Commitment Parties shall have the right to review and
approve any public announcement or public filing made by you or the Acquired
Company or your or their respective representatives relating to the Facilities
or to any of the Commitment Parties in connection therewith, before any such
announcement or filing is made (such approval not to be unreasonably withheld or
delayed).

10. PATRIOT Act and BRRD Notification.

(a) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each of them is required to obtain, verify and record
information that identifies you and any additional Credit Parties, which
information includes your and their respective names, addresses, tax
identification numbers and other information that will allow the Commitment
Parties and the other prospective Lenders to identify you and such other parties
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the
prospective Lenders.

(b) Notwithstanding any other term of this Commitment Letter, the Borrower
acknowledges, accepts, and agrees to be bound by (a) the effect of the exercise
of Bail-in Powers by the Relevant Resolution Authority in relation to any
liability of the Commitment Parties to the Borrower under this Commitment
Letter, to the extent such liability is unsecured (each a “BRRD Liability”),
that

 

9



--------------------------------------------------------------------------------

(without limitation) may include and result in one or more of the following:
(i) the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon, (ii) the conversion of all, or a portion, of the BRRD
Liability into shares, other securities or other obligations of the Commitment
Parties or another person (and the issue to or conferral on the Borrower of such
shares, securities or obligations), (iii) the cancellation of the BRRD Liability
or (iv) the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period, and (b) the variation of the terms of this
Commitment Letter, as deemed necessary by the Relevant Resolution Authority, to
give effect to the exercise of Bail-in Powers by the Relevant Resolution
Authority. For purposes of this paragraph, “Bail-in Legislation” means, in
relation to a member state of the European Economic Area which has implemented,
or which at any time implements, the BRRD, the relevant implementing law,
regulation, rule or requirement as described in the EU Bail-in Legislation
Schedule from time to time; “Bail-in Powers” means any Write-down and Conversion
Powers as defined in relation to the relevant Bail-in Legislation; “BRRD” means
Directive 2014/59/EU establishing a framework for the recovery and resolution of
credit institutions and investment firms; “EU Bail-in Legislation Schedule”
means the document described as such, then in effect, and published by the Loan
Market Association (or any successor person) from time to time at
http://www.lma.eu.com; and “Relevant Resolution Authority” means the resolution
authority with the ability to exercise any Bail-in Powers in relation to any of
the Commitment Parties.

11. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their respective affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of you, the Acquired Company or
any of your or their respective affiliates, or any other party that may have
interests different than or adverse to such parties.

(b) You acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” as used in this section being understood to include such
affiliates) (i) may be providing debt financing, equity capital or other
services (including financial advisory services) to other entities and persons
with which you, the Acquired Company or your or their respective affiliates may
have conflicting interests regarding the Transactions and otherwise, (ii) may
act, without violation of its contractual obligations to you, as it deems
appropriate with respect to such other entities or persons, and (iii) have no
obligation in connection with the Transactions to use, or to furnish to you, the
Acquired Company or your or their respective affiliates or subsidiaries,
confidential information obtained from other entities or persons.

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Facilities and any related arranging or other services
contemplated in this Commitment Letter constitute an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, and you are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the Transactions,
(ii) in connection with the process leading to the Transactions, each of the
Commitment Parties is and has been acting solely as a principal and not as a
financial advisor, agent or fiduciary, for you, the Acquired Company or any of
your or their respective management, affiliates, equity holders, directors,
officers, employees, creditors or any other party, (iii) no Commitment Party or
any affiliate thereof has assumed or will assume an advisory, agency or
fiduciary responsibility in your or your affiliates’ favor with respect to any
of the Transactions or the process leading thereto (irrespective of whether any
Commitment Party or any of its affiliates has advised or is currently advising
you or your affiliates or the Acquired Company or its affiliates on other
matters) and no Commitment Party has any obligation to you or your affiliates
with respect to the

 

10



--------------------------------------------------------------------------------

Transactions except those obligations expressly set forth in the Commitment
Documents, (iv) the Commitment Parties and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates and no Commitment Party shall have any
obligation to disclose any of such interests, and (v) no Commitment Party has
provided any legal, accounting, regulatory or tax advice with respect to any of
the Transactions and you have consulted your own legal, accounting, regulatory
and tax advisors to the extent you have deemed appropriate. You hereby waive and
release, to the fullest extent permitted by law, any claims that you may have
against any Commitment Party or any of their respective affiliates with respect
to any breach or alleged breach of agency, fiduciary duty or conflict of
interest.

12. Acceptance/Expiration of Commitments.

(a) This Commitment Letter and the Commitments of the Commitment Parties and the
undertakings of the Lead Arrangers set forth herein shall automatically
terminate at 5:00 p.m. (Eastern Time) on October 3, 2017 (the “Acceptance
Deadline”), without further action or notice unless signed counterparts of this
Commitment Letter and the applicable Fee Letters shall have been delivered to
the Lead Arrangers by such time to the attention of Scott Joyce, Wells Fargo
Securities, LLC, 550 S. Tryon Street, 6th floor, Charlotte, NC 28202 (or by
electronic (pdf) transmission to scott.joyce@wellsfargo.com).

(b) In the event this Commitment Letter is accepted by you as provided above,
the commitments and agreements of the Commitment Parties and the undertakings of
the Lead Arrangers set forth herein will automatically terminate without further
action or notice upon the earliest to occur of (i) consummation of the
Acquisition (with or without the use of the Senior Credit Facilities), (ii) the
valid termination of the Acquisition Agreement in accordance with its terms and
(iii) 5:00 p.m. (Eastern Time) on the date that is six months after the date of
the Acquisition Agreement (the date in this prong (iii), the “End Date”);
provided, however, that if the Termination Date under, and as defined in, the
Acquisition Agreement is extended pursuant to the terms thereof, then the End
Date shall automatically be extended to the date that is nine months after the
date of the Acquisition Agreement. For the avoidance of doubt, in the event the
Term Loan B Facility is funded into escrow as provided in the Arranger Fee
Letter, each of Wells Fargo Bank, JPMorgan Chase Bank, N.A., ING Bank N.V.,
Dublin Branch, BNP Paribas and U.S. Bank National Association’s Term Loan B
Facility Commitment will be immediately reduced to zero without further action
or notice.

13. Survival. The sections of this Commitment Letter and the Fee Letters
relating to “Expenses”, “Indemnification”, “Confidentiality”, “Other Services”,
“Survival”, “Governing Law” and “Miscellaneous” shall survive any termination or
expiration of this Commitment Letter, the Commitments of the Commitment Parties
or the undertakings of the Lead Arrangers set forth herein (regardless of
whether definitive Financing Documentation (as defined in the Conditions Annex)
is executed and delivered), and the sections relating to “Syndication” and
“Information” shall survive until the completion of the syndication of the
Facilities; provided that your obligations under this Commitment Letter (other
than your obligations with respect to the sections of this Commitment Letter
relating to “Syndication”, “Information”, “Confidentiality”, “Other Services”,
“Survival” and “Governing Law”) shall be superseded by the provisions of the
Financing Documentation upon the initial funding thereunder.

14. Governing Law. THIS COMMITMENT LETTER AND THE FEE LETTERS, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE

 

11



--------------------------------------------------------------------------------

TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT
ANY DETERMINATIONS AS TO (X) WHETHER ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS HAVE BEEN BREACHED AND (Y) WHETHER A MATERIAL ADVERSE EFFECT (AS
DEFINED IN THE CONDITIONS ANNEX) HAS OCCURRED, SHALL, IN EACH CASE BE GOVERNED
BY THE LAWS OF THE STATE OF DELAWARE. THE PARTIES HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS COMMITMENT
LETTER OR THE FEE LETTERS. With respect to any suit, action or proceeding
arising in respect of this Commitment Letter or the Fee Letters or any of the
matters contemplated hereby or thereby, the parties hereto hereby irrevocably
and unconditionally submit to the exclusive jurisdiction of any state or federal
court located in the Borough of Manhattan, and irrevocably and unconditionally
waive any objection to the laying of venue of such suit, action or proceeding
brought in such court and any claim that such suit, action or proceeding has
been brought in an inconvenient forum. The parties hereto hereby agree that
service of any process, summons, notice or document by registered mail addressed
to you or each of the Commitment Parties will be effective service of process
against such party for any action or proceeding relating to any such dispute. A
final judgment in any such action or proceeding may be enforced in any other
courts with jurisdiction over you or each of the Commitment Parties.

15. Miscellaneous. This Commitment Letter and the Fee Letters embody the entire
agreement and understanding among the Commitment Parties and you and your
affiliates with respect to the specific matters set forth above and supersede
all prior agreements and understandings relating to the subject matter hereof
(including, for the avoidance of doubt, the Original Commitment Letter and the
Fee Letter, dated as of the Original Signing Date, among Wells Fargo Bank, WF
Investments, Wells Fargo Securities and you, relating to the Facilities). No
person has been authorized by any of the Commitment Parties to make any oral or
written statements inconsistent with this Commitment Letter or the Fee Letters.
This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Parties party hereto and thereto, and any purported
assignment without such consent shall be void. This Commitment Letter and the
Fee Letters are not intended to benefit or create any rights in favor of any
person other than the parties hereto and thereto, the prospective Lenders and,
with respect to indemnification, each Indemnified Party. This Commitment Letter
may be executed in separate counterparts and delivery of an executed signature
page of this Commitment Letter by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof; provided that,
upon the request of any party hereto or thereto, such facsimile transmission or
electronic mail transmission shall be promptly followed by the original thereof.
This Commitment Letter may only be amended, modified or superseded by an
agreement in writing signed by each of you and the Commitment Parties, and shall
remain in full force and effect and not be superseded by any other documentation
unless such other documentation is signed by each of the parties hereto and
thereto and expressly states that this Commitment Letter is superseded thereby.

By signing this Commitment Letter, each of the parties hereto hereby
acknowledges and agrees that (a) each of the Commitment Parties, as applicable,
is offering to provide the Senior Credit Facilities separate and apart from
their offer to provide the Bridge Facility and (b) each of the Commitment
Parties, as applicable, is offering to provide the Bridge Facility separate and
apart from such Commitment Parties’ offer to provide the Senior Credit
Facilities.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to Wells Fargo Securities, together with executed counterparts of
the Fee Letters, by no later than the Acceptance Deadline.

 

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Robert C. Cherry  
Name: Robert C. Cherry   Title: S.V.P

 

WF INVESTMENT HOLDINGS, LLC By:   /s/ Scott Yarbrough   Name: Scott Yarbrough  
Title: Managing Director

 

WELLS FARGO SECURITIES, LLC By:   /s/ Greg Fisher   Name: Greg Fisher   Title:
Vice President

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Edward F. Millet   Name: Edward F. Millet  
Title: Managing Director

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH By:   /s/ Pádraig Matthews   Name: Pádraig Matthews
  Title: Director By:   /s/ Ciaran Dunne   Name: Ciaran Dunne   Title: Director

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ Brendan Heneghan   Name: Brendan Heneghan   Title:
Director By:   /s/ Ade Adedeji   Name: Ade Adedeji   Title:Vice President

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

BANK OF THE WEST By:   /s/ Scott J. Bell   Name: Scott J. Bell  
Title: Managing Director & Area Manager

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Kurban H. Merchant   Name: Kurban H.
Merchant   Title: Vice President

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first above written:

 

ITRON, INC. By:   /s/ R H A Farrow   Name: R H A Farrow  
Title: Vice President Treasury and Strategic Planning

 

Project Snowbird

Amended and Restated Commitment Letter

Signature Page



--------------------------------------------------------------------------------

Schedule A

 

Commitment Party

   Term Loan B Facility Commitment  

Wells Fargo Bank

   $ 300,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00  

ING Bank N.V., Dublin Branch

   $ 20,000,000.00  

BNP Paribas

   $ 20,000,000.00  

U.S. Bank National Association

   $ 20,000,000.00     

 

 

 

Total

   $ 400,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule B

 

Commitment Party

   New Commitment  

Wells Fargo Bank

   $ 175,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 175,000,000.00  

ING Bank N.V., Dublin Branch

   $ 125,000,000.00  

BNP Paribas

   $ 75,000,000.00  

Bank of the West

   $ 50,000,000.00  

U.S. Bank National Association

   $ 125,000,000.00     

 

 

 

Total

   $ 725,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule C

 

Commitment Party

   Bridge Commitment  

WF Investments

   $ 262,500,000.00  

JPMorgan Chase Bank, N.A.

   $ 35,000,000.00  

ING Bank N.V., Dublin Branch

   $ 17,500,000.00  

BNP Paribas

   $ 17,500,000.00  

U.S. Bank National Association

   $ 17,500,000.00     

 

 

 

Total

   $ 350,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX A

$1,102.5 MILLION

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached.

 

Transaction:

The Borrower intends to acquire (the “Acquisition”) all of the equity interests
of Silver Spring Networks, Inc., a Delaware corporation (the “Acquired
Company”), pursuant to the Agreement and Plan of Merger dated as of
September 17, 2017 (the “Original Signing Date”), by the Acquired Company and
the Borrower and the other parties thereto in connection with the Acquisition
(together with all exhibits and schedules thereto, the “Acquisition Agreement”).
In connection with the Acquisition, the Borrower will (a) either (i) issue
$350.0 million aggregate principal amount of senior unsecured notes (the
“Notes”) or (ii) to the extent the full amount of the Notes cannot be placed on
or prior to the Acquisition Closing Date (as defined below), borrow up to $350.0
million of senior unsecured loans under the Bridge Facility (as defined in Annex
B), (b) incur the Term Loan B Facility (as defined below) in an aggregate
principal amount of $400.0 million, (c) refinance (which may take the form of an
amendment and restatement) the Amended and Restated Credit Agreement dated as of
June 23, 2015 (as amended on June 13, 2016 and as further amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”) among the
Borrower, the Foreign Borrowers from time to time party thereto, the lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, to permit the Acquisition, the Term Loan B Facility, the
issuance of the Notes and/or the borrowings under the Bridge Facility and the
other items reflected in this term sheet or otherwise agreed between the
Borrower and the Lead Arrangers (as defined below) (the “Existing Credit
Agreement Refinancing”) and (d) use the proceeds of the Term Loan B Facility,
together with the proceeds of the Notes and/or the Bridge Facility and the
proceeds of up to $50.0 million (or such other amount as set forth under
“Availability” below) of loans under the Revolving Credit Facility, to (i) pay
the purchase price of the Acquisition and (ii) pay fees and expenses incurred in
connection with the Transactions (as defined below). The Acquisition and other
transactions described in this paragraph are collectively referred to as the
“Transactions”. The date on which the Acquisition is consummated (with the
proceeds of the initial funding under any of the Facilities) is referred to as
the “Acquisition Closing Date”.



--------------------------------------------------------------------------------

Borrowers:

Itron, Inc., a Washington corporation (the “Borrower”). It is understood that
the entities listed on Schedule II hereto and other foreign subsidiaries of the
Borrower may be designated as borrowers (collectively, the “Foreign Borrowers”)
under a multicurrency sub-facility (the “Foreign Sub-Facility”) of the Revolving
Credit Facility on terms substantially consistent with the Existing Credit
Agreement, except as otherwise set forth herein (and, in each case, including
with respect to the entities listed on Schedule II hereto that are not borrowers
under the Existing Credit Agreement, subject to confirmation that no adverse tax
or registration requirements will result therefrom).

 

Joint Lead Arrangers and Joint Bookrunners:

Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A. will act as joint lead
arrangers and joint bookrunners (in such capacity, the “Lead Arrangers”).

 

Lenders:

Wells Fargo Bank, National Association (“Wells Fargo Bank”), JPMorgan Chase
Bank, N.A., ING Bank N.V., Dublin Branch, BNP Paribas, Bank of the West, U.S.
Bank National Association and a syndicate of financial institutions and other
entities (each a “Lender” and, collectively, the “Lenders”).

 

Administrative Agent and Swingline Lender:

Wells Fargo Bank (in such capacity, the “Administrative Agent” or the “Swingline
Lender”, as the case may be).

 

Syndication Agent:

JPMorgan Chase Bank, N.A.

 

Co-Documentation Agents:

ING Bank N.V., Dublin Branch, BNP Paribas, Bank of the West and US Bank National
Association will act as co-documentation agents.

 

Issuing Banks:

Wells Fargo Bank and other Lenders under the Revolving Credit Facility as set
forth in the Existing Credit Agreement (in such capacity, the “Issuing Banks”).

 

Multicurrency Issuing Banks:

Wells Fargo Bank and such other Lenders as determined by the Administrative
Agent and the Borrower and which agree to be a Multicurrency Issuing Bank (in
such capacity, the “Multicurrency Issuing Banks”).

 

Multicurrency Swingline Lenders:

As set forth in the Existing Credit Agreement and each other Lender as
determined by the Administrative Agent and the Borrower and which agrees to be a
Multicurrency Swingline Lender (in such capacity, the “Multicurrency Swingline
Lenders”).

 

Senior Credit Facilities:

Senior secured credit facilities (the “Senior Credit Facilities”) in an
aggregate principal amount of up to $1,102.5 million, such Senior Credit
Facilities to consist of:

 

  (a)

Multicurrency Revolving Credit Facility. A multicurrency revolving credit
facility in an aggregate principal amount of up to $500.0 million (the
“Revolving Credit Facility”). Up to $300.0 million of the Revolving Credit
Facility will be available for standby letters of credit (each, a “Letter of
Credit”) and may be drawn by the Borrower in United States dollars or, with
respect to the Foreign Sub-Facility, solely by the Foreign

 

Annex A – Bank Term Sheet

2



--------------------------------------------------------------------------------

  Borrowers, in Euros, pounds sterling, United States dollars and other
currencies approved by one or more of the Multicurrency Issuing Banks, and up to
$50.0 million of the Revolving Credit Facility will be available for swingline
loans (each, a “Swingline Loan”), each on customary terms and conditions
substantially consistent with the Existing Credit Agreement. Letters of Credit
will be issued by the Issuing Banks or the Multicurrency Issuing Banks, as
applicable (provided that the letter of credit commitments will be allocated
among each Issuing Bank and each Multicurrency Issuing Bank in a manner to be
agreed), and Swingline Loans will, at the sole discretion of the Swingline
Lender or the Multicurrency Swingline Lenders, as applicable, be made available
by the Swingline Lender or the Multicurrency Swingline Lenders, as applicable,
and each Lender will purchase an irrevocable and unconditional participation in
each Letter of Credit and each Swingline Loan. Letters of Credit and Swingline
Loans will be made available in Euros, pounds sterling, United States dollars
and readily available currencies to be determined.

 

  (b) Term Loan A Facility. A term loan facility in an aggregate principal
amount of up to $202.5 million (the “Term Loan A Facility”).

 

  (c) Term Loan B Facility. A term loan facility in an aggregate principal
amount of up to $400.0 million (the “Term Loan B Facility” and, together with
the Term Loan A Facility, the “Term Loan Facilities”).

 

Use of Proceeds:

The proceeds of the Term Loan Facilities will be used, together with the
proceeds of the Bridge Facility and/or the Notes and the proceeds of up to $50.0
million (or such other amount as set forth under “Availability” below) of loans
under the Revolving Credit Facility, as applicable, to finance (a) the
consummation of the Acquisition, (b) the Existing Credit Agreement Refinancing
and (c) the payment of fees and expenses incurred in connection with the
Transactions.

 

  The Revolving Credit Facility will also be used for ongoing working capital
and for other general corporate purposes of the Borrower and its subsidiaries,
including, without limitation, to fund permitted acquisitions and permitted
restricted payments.

 

Bank Closing Date:

The date of the initial funding under the Senior Credit Facilities (regardless
of whether the proceeds are required to be funded into escrow as provided in the
Fee Letters or are provided directly to the Borrower on the Acquisition Closing
Date) (the “Bank Closing Date”).

 

Availability:

The Revolving Credit Facility will be available on a revolving basis from and
after the Acquisition Closing Date until the date set forth under “Final
Maturity” below; provided that no more than $50.0 million (or such greater
amount to be determined and acceptable to Wells Fargo Securities, LLC based on
the cash position of the Borrower on the Acquisition Closing Date) is used to
finance the Transactions.

 

Annex A – Bank Term Sheet

3



--------------------------------------------------------------------------------

  The Term Loan A Facility will be available only in a single draw of the full
amount of the Term Loan A Facility on the Bank Closing Date.

 

  The Term Loan B Facility will be available only in a single draw of the full
amount of the Term Loan B Facility on the Bank Closing Date.

 

Incremental Term Loans / Revolving Facility Increase:

After the Acquisition Closing Date, the Borrower will be entitled to incur
(a) additional term loans under a new term facility that will be included in the
Senior Credit Facilities (each, an “Incremental Term Loan”), (b) increases in
the Revolving Credit Facility (with a like increase in the commitment under the
Foreign Sub-Facility) (each, a “Revolving Facility Increase”) and/or
(c) additional tranches of revolving commitments to be included in the Senior
Credit Facilities (each an “Incremental Revolving Facility”), in an aggregate
principal amount for all such Incremental Term Loans, Revolving Facility
Increases and Incremental Revolving Facilities of up to (i) $300.0 million, plus
(ii) an unlimited amount, so long as, on a pro forma basis, the Secured Net
Leverage Ratio (as defined in the Existing Credit Agreement) does not exceed
2.75:1.00 (provided that (x) the full amount of any Revolving Facility Increase
or Incremental Revolving Facilities will be deemed to be drawn, and all
Incremental Term Loans and Incremental Revolving Facilities will be deemed to be
secured, in determining such Secured Net Leverage Ratio, and (y) no proceeds of
any such Incremental Term Loans or borrowings under any such Revolving Facility
Increase or Incremental Revolving Facility may be netted as unrestricted cash
and cash equivalents on hand from indebtedness in determining such Secured Net
Leverage Ratio); provided that (i) no default or event of default exists
immediately prior to or after giving effect thereto, (ii) after giving effect to
any proposed Incremental Term Loans, any Revolving Facility Increase, and/or
Incremental Revolving Facility, the Borrower is in pro forma compliance with the
Financial Covenants (as defined below) (provided that (x) the full amount of any
Revolving Facility Increase or Incremental Revolving Facilities will be deemed
to be drawn in determining the Total Net Leverage Ratio (as defined in the
Existing Credit Agreement), and (y) no proceeds of any such Incremental Term
Loans or borrowings under any such Revolving Facility Increase or Incremental
Revolving Facility may be netted as unrestricted cash and cash equivalents on
hand from indebtedness in determining such Total Net Leverage Ratio), (iii) the
weighted average life to maturity and final maturity date of any Incremental
Term Loans (x) that are “tranche A loans” shall be no less than, or earlier
than, as the case may be, the weighted average life to maturity and final
maturity date of any then-existing term loans under the Term Loan A Facility or
any previously issued Incremental Term Loans that are “tranche A loans” or
(y) that are “tranche B loans” shall be no less than, or earlier than, as the
case may be, the weighted average life to maturity and final maturity date of
the

 

Annex A – Bank Term Sheet

4



--------------------------------------------------------------------------------

 

then-existing term Loans under the Term Loan B Facility or any previously issued
Incremental Term Loans that are “tranche B loans” (except, in each case, by
virtue of amortization of or prepayment of such term loans prior to such date of
determination), (iv) the maturity date of any Incremental Revolving Facility
shall be no earlier than the maturity date of the Revolving Credit Facility or
any then-existing Incremental Revolving Facilities, (v) the interest rate
margins and (subject to clause (iii)) amortization schedule applicable to any
Incremental Term Loan shall be determined by the Borrower and the lenders
thereunder; provided that in the event that the interest rate margins for any
Incremental Term Loan that is a “tranche B loan” (as determined by the
Administrative Agent) that is incurred within 12 months after the Acquisition
Closing Date is higher than the interest rate margins for the Term Loan B
Facility or any then-existing Incremental Term Loan that is a “tranche B loan”
(as determined by the Administrative Agent), by more than 50 basis points, then
the interest rate margins for the Term Loan B Facility or the then-existing
Incremental Term Loan that is a “tranche B loan”, as the case may be, shall be
increased to the extent necessary so that such interest rate margins are equal
to the interest rate margins for such Incremental Term Loan, as applicable,
minus 50 basis points (such requirement set forth in this proviso, the “MFN”);
provided, further, that in determining the interest rate margins applicable to
such Incremental Term Loan or the Term Loan B Facility, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest based on assumed four-year
life to maturity) payable by the Borrower to the Lenders under such Incremental
Term Loan or the Term Loan B Facility in the initial primary syndication thereof
shall be included and the effect of any and all interest rate floors shall be
included and (y) customary arrangement or commitment fees payable to the Lead
Arrangers (or their affiliates) in connection with such Incremental Term Loan or
the Term Loan B Facility to one or more arrangers (or their affiliates) of the
Incremental Term Loan or any of the Term Loan B Facility shall be excluded,
(vi) the other terms and documentation in respect of any Incremental Term Loans
or Incremental Revolving Facility, to the extent not consistent with any of the
Term Loan Facilities or the Revolving Credit Facility, as applicable, will be
reasonably satisfactory to the Administrative Agent and the Borrower and
(vii) no Lender will be required or otherwise obligated to provide any such
Incremental Term Loan, Revolving Facility Increase or Incremental Revolving
Facility.

 

 

Notwithstanding the foregoing, in the case of any Incremental Term Loan the
proceeds of which are used solely to finance a substantially concurrent
permitted acquisition that is not conditioned upon obtaining of financing (each,
a “Limited Condition Acquisition”) and the related transaction costs and
expenses associated with such Limited Condition Acquisition, the Senior Credit
Documentation (as defined below) shall provide, on terms and conditions to be
agreed, that the foregoing conditions and any conditions to the consummation of
such Limited

 

Annex A – Bank Term Sheet

5



--------------------------------------------------------------------------------

 

Condition Acquisition shall, if agreed to by the Administrative Agent and the
applicable lenders providing the applicable Incremental Term Loan, be subject to
customary “certain funds” or “SunGard” limitations.

 

  Incremental Term Loans, Revolving Facility Increases and Incremental Revolving
Facilities will have the same Guarantees from the Guarantors and will be secured
on a pari passu basis by the same Collateral as the other Senior Credit
Facilities.

 

  The proceeds of any Incremental Term Loans, Revolving Facility Increases and
Incremental Revolving Facilities may be used for general corporate purposes of
the Borrower and its subsidiaries including, without limitation, to fund
permitted acquisitions and permitted restricted payments.

 

Documentation:

The documentation for the Senior Credit Facilities will be substantially
consistent with the Existing Credit Agreement and the other Credit Documents (as
defined in the Existing Credit Agreement), with such modifications to reflect
the Transactions and customary market conditions as of the Bank Closing Date and
include, among other items, a credit agreement, guarantees and appropriate
pledge, security, mortgage and other collateral documents (collectively, the
“Senior Credit Documentation”), all consistent with this term sheet.

 

Guarantors:

The obligations of the Borrower under the Senior Credit Facilities, under any
hedging agreements entered into between any Credit Party (as defined below) and
any counterparty that is the Administrative Agent or a Lender (or any affiliate
thereof) at the time such hedging agreement is executed and under any treasury
management arrangements between any Credit Party and the Administrative Agent or
a Lender (or any affiliate thereof) (collectively, the “U.S. Obligations”) will
be unconditionally guaranteed, on a joint and several basis, by each existing
and subsequently acquired or formed direct and indirect subsidiary of the
Borrower other than subsidiaries (x) individually with assets and revenue not in
excess of $25.0 million and (y) collectively with assets and revenue not in
excess of $75.0 million (each a “Guarantor”; and such guarantee being referred
to herein as a “Guarantee”); provided that Guarantees of the obligations of the
Borrower (i) by foreign subsidiaries and (ii) by domestic subsidiaries
substantially all of the assets of which consist of the equity interests of one
or more foreign subsidiaries, in each case, will be required only to the extent
such Guarantees would not have adverse federal income tax consequences for the
Borrower or any of its subsidiaries (including by constituting an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Internal Revenue Code or triggering an increase in the gross income of
the Borrower pursuant to Section 951 (or a successor provision) of the Internal
Revenue Code without corresponding credits or other offsets). The obligations of
any Foreign Borrower under the Senior Credit Facilities (the “Foreign
Obligations” and together with the U.S. Obligations, the “Secured Obligations”)
will be unconditionally guaranteed, on a joint and several

 

Annex A – Bank Term Sheet

6



--------------------------------------------------------------------------------

 

basis, (1) by the Borrower and each other Guarantor and (2) by any foreign
subsidiary of the Borrower that is the direct or indirect parent of such Foreign
Borrower; provided that each Foreign Borrower that is not a subsidiary of Itron
Metering Solutions Luxembourg SARL (“Itron Metering Lux”) and Itron Luxembourg
SARL (“Itron Lux”) shall be required to provide foreign subsidiary guarantees as
mutually determined. All Guarantees shall be guarantees of payment and not of
collection. The Borrower and the Guarantors, excluding any Foreign Borrower and
any foreign subsidiary which is a Guarantor solely with respect to the Foreign
Sub-Facility and any other foreign obligations, are herein referred to as the
“Credit Parties” and, individually, as a “Credit Party”.

 

Security:

There will be granted to the Administrative Agent, for the benefit of itself,
the Lenders, any counterparty to any hedging agreement that is the
Administrative Agent or a Lender (or any affiliate thereof) at the time such
hedging agreement is executed and the Administrative Agent or any Lender (or any
affiliate thereof) with treasury management arrangements with any Credit Party,
valid and perfected first priority (subject to certain customary exceptions
substantially consistent with the Existing Credit Agreement and satisfactory to
the Administrative Agent and set forth in the Senior Credit Documentation)
security interests in and liens on all of the following (collectively, the
“Collateral”):

 

  (a) All present and future capital stock or other membership or partnership
equity ownership or profit interests (collectively, “Equity Interests”) owned or
held of record or beneficially by each of the Credit Parties, limited to 66% of
the voting stock (and 100% of the non-voting stock) of all present and future
first-tier foreign subsidiaries of any Credit Party (to the extent, and for so
long as, the pledge of any greater percentage could reasonably be expected to
have adverse federal income tax consequences for the Borrower or any of its
subsidiaries);

 

  (b) Substantially all of the tangible and intangible personal property and
assets of the Credit Parties (including, without limitation, all equipment,
inventory and other goods, accounts, licenses, contracts, intellectual property
and other general intangibles, deposit accounts, securities accounts and other
investment property and cash) (it being understood that existing real property
shall not be included in the Collateral; provided that the Borrower and its
subsidiaries shall be prohibited from granting a mortgage on existing real
property other than with respect to the Senior Credit Facilities); and

 

  (c) All products, profits, rents and proceeds of the foregoing, in each case
subject to certain customary exceptions.

 

Annex A – Bank Term Sheet

7



--------------------------------------------------------------------------------

  All such security interests in personal property and all liens on real
property will be created pursuant to, and will comply with, Senior Credit
Documentation reasonably satisfactory to the Administrative Agent. Subject to
the Limited Conditionality Provision, on the Acquisition Closing Date, such
security interests will have become perfected (or arrangements for the
perfection thereof reasonably satisfactory to the Administrative Agent will have
been made). Notwithstanding the foregoing, assets will be excluded from the
Collateral in circumstances where the Administrative Agent and the Borrower
agree the cost of obtaining a security interest in such assets are excessive in
relation to the value afforded thereby, or if the granting of a security
interest in such asset would be prohibited by contract in effect at the time
such asset is acquired (other than any contract entered into for the purpose of
avoiding such pledge) or applicable law unless such prohibition is not effective
under applicable law.

 

  Documentation with respect to the pledges by a Credit Party of Equity
Interests of foreign subsidiaries will not include foreign pledge instruments,
subject to exceptions substantially consistent with the Existing Credit
Agreement for material first tier foreign subsidiaries.

 

Final Maturity:

The final maturity of the Revolving Credit Facility will occur on the fifth
anniversary of the Bank Closing Date, and the commitments with respect to the
Revolving Credit Facility will automatically terminate on such date.

 

  The final maturity of the Term Loan A Facility will occur on the fifth
anniversary of the Bank Closing Date (the “Term Loan A Maturity Date”).

 

  The final maturity of the Term Loan B Facility will occur on the seventh
anniversary of the Bank Closing Date (the “Term Loan B Maturity Date”).

 

Annex A – Bank Term Sheet

8



--------------------------------------------------------------------------------

Amortization:

The Term Loan A Facility will amortize in equal quarterly installments based on
aggregate annual amounts set forth on the amortization table below, with the
remainder due on the Term Loan A Maturity Date.

 

Year

   Aggregate Annual Amortization (based
on the percentage of the Term Loan A
Facility on the Bank Closing Date)  

1

     5.0 % 

2

     5.0 % 

3

     7.5 % 

4

     10.0 % 

5

     10.0 % 

 

  The Term Loan B Facility will amortize in equal quarterly installments in an
aggregate annual amount equal to 1% of the original principal amount of the Term
Loan B Facility, with the remainder due on the Term Loan B Maturity Date.

 

Interest Rates and Fees:

Interest rates and fees in connection with the Senior Credit Facilities will be
as specified in the Fee Letters and on Schedule I attached hereto.

 

Mandatory Prepayments:

Subject to the next paragraph, the Senior Credit Facilities will be required to
be prepaid with:

 

  (a) 100% of the net cash proceeds of the issuance or incurrence of debt by the
Borrower or any of its subsidiaries, to the extent such issuance or incurrence
of debt is prohibited by the Senior Credit Documentation;

 

  (b) 100% of the net cash proceeds of all asset sales in excess of $25.0
million per fiscal year and insurance and condemnation recoveries, subject to
baskets, reinvestment provisions and other exceptions to be mutually agreed upon
(it being agreed that “Asset Sale” will be defined in the Senior Credit
Documentation to exclude any transaction or series of transactions involving
property with a fair market value of less than $10.0 million);

 

  (c) 100% of the net cash proceeds of any asset sale that would otherwise
require the Borrower or any of its subsidiaries to make an offer to purchase any
unsecured debt securities; and

 

  (d)

Solely in the case of Loans under the Term Loan B Facility, 50% of Excess Cash
Flow (to be defined in the Senior Credit Documentation) for each fiscal year of
the Borrower, with reductions to (i) 25% of Excess Cash Flow based upon

 

Annex A – Bank Term Sheet

9



--------------------------------------------------------------------------------

  achievement and maintenance of a Total Net Leverage Ratio (as defined in the
Existing Credit Agreement) of less than 3.50:1.00 but greater than or equal to
3.00:1.00 and (ii) 0% of Excess Cash Flow based upon achievement and maintenance
of a Total Net Leverage Ratio of less than 3.00:1.00.

 

  Mandatory prepayments made pursuant to clauses (a), (b) and (c) above will be
applied first, to prepay outstanding loans under the Term Loan Facilities and
any Incremental Term Loans on a pro rata basis and second, to prepay outstanding
loans under the Revolving Credit Facility with no permanent reduction in the
commitment under the Revolving Credit Facility. Mandatory prepayments made
pursuant to clause (d) above will be applied solely to prepay outstanding loans
under the Term Loan B Facility and any Incremental Term Loans that are “tranche
B loans”. All such mandatory prepayments of the Term Loan Facilities and any
Incremental Term Loans will be applied to the remaining scheduled amortization
payments on a pro rata basis.

 

  In the event the dollar equivalent of all amounts outstanding under the
Revolving Credit Facility exceeds 105% of the amount of the commitments under
the Revolving Credit Facility then in effect, the Borrower shall prepay
outstanding loans under the Revolving Credit Facility in an amount such that,
after giving effect to such prepayment, the dollar equivalent of all amounts
outstanding under the Revolving Credit Facility does not exceed the amount of
the commitments under the Revolving Credit Facility then in effect.

 

  Notwithstanding the foregoing, any Lenders under the Term Loan B Facility and
any Incremental Term Loans that are “tranche B loans” may, so long as there is a
corresponding principal amount outstanding under the Term Loan A Facility,
decline to accept any such prepayment, in which case the amount of such declined
payment shall be applied to the prepayment of the Term Loan A Facility as set
forth above.

 

  Notwithstanding the foregoing, the net cash proceeds of the issuance or
incurrence of debt by the Borrower shall be applied to prepay the Bridge
Facility prior to any prepayment under the Senior Credit Facilities.

 

Optional Prepayments and Commitment Reductions:

Loans under the Senior Credit Facilities may be prepaid and unused commitments
under the Revolving Credit Facility may be reduced at any time, in whole or in
part, at the option of the Borrower, upon notice and in minimum principal
amounts and in multiples consistent with the Existing Credit Agreement, without
premium or penalty (except LIBOR breakage costs and any premium described under
the “Call Premium” section below). Any optional prepayment of the Term Loan
Facilities or any Incremental Term Loan Facility will be applied as directed by
the Borrower.

 

Call Premium:

If, on or prior to the date that is six months after the Acquisition Closing
Date, a Repricing Transaction (as defined below) occurs, the Borrower will pay a
premium (the “Call Premium”) in an amount equal to 1.0% of

 

Annex A – Bank Term Sheet

10



--------------------------------------------------------------------------------

 

the principal amount of loans under the Term Loan B Facility subject to such
Repricing Transaction (other than any Repricing Transaction made in connection
with a change of control).

 

  As used herein, the term “Repricing Transaction” shall mean (a) any prepayment
or repayment of loans under the Term Loan B Facility with the proceeds of, or
any conversion of loans under the Term Loan B Facility into, any new or
replacement bank indebtedness bearing interest with an “effective yield” (taking
into account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and OID) less than the “effective yield” applicable to the
loans under the Term Loan B Facility subject to such event (as such comparative
yields are determined by the Administrative Agent) and (b) any repricing of the
loans under the Term Loan B Facility (whether pursuant to an amendment,
amendment and restatement, mandatory assignment or otherwise) which reduces the
“effective yield” applicable to all or a portion of the loans under the Term
Loan B Facility (it being understood that any prepayment premium with respect to
a Repricing Transaction shall apply to any required assignment by a
non-consenting Lender in connection with any such amendment pursuant to
so-called yank-a-bank provisions).

 

Conditions to Closing and Initial Extensions of Credit:

The making of the initial extensions of credit under the Senior Credit
Facilities will be subject to satisfaction of the conditions precedent set forth
in the Conditions Annex.

 

Conditions to All Extensions of Credit:

Each extension of credit under the Senior Credit Facilities will be subject to
satisfaction of the following conditions precedent: (a) all of the
representations and warranties in the Senior Credit Documentation shall be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, or
if such representation speaks as of an earlier date, as of such earlier date,
(subject, in respect of any extension of credit on the Acquisition Closing Date
(including any proceeds released from escrow on such date as provided in the Fee
Letters), to the Limited Conditionality Provision) and (b) other than in
connection with any funding on the Acquisition Closing Date relating to the
Transactions, no default or event of default under the Senior Credit Facilities
shall have occurred and be continuing or would result from such extension of
credit, (c) in the case of any borrowing of a loan denominated in a currency
other than United States dollars, the absence of any change that would make
funding in such currency impracticable and (d) delivery of a customary borrowing
notice.

 

Representations and Warranties:

To be substantially consistent with the Existing Credit Agreement, with such
modifications to reflect the Transactions and customary market conditions as of
the Bank Closing Date.

 

Annex A – Bank Term Sheet

11



--------------------------------------------------------------------------------

Affirmative Covenants:

To be substantially consistent with the Existing Credit Agreement, with such
modifications to reflect the Transactions and customary market conditions as of
the Bank Closing Date, including, without limitation the use of commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case with respect to the
Borrower, and a public rating of the Term Loan B Facility by each S&P and
Moody’s (but, for the avoidance of doubt, not a minimum rating).

 

Negative Covenants:

To be substantially consistent with the Existing Credit Agreement, with such
modifications to reflect the Transactions and customary market conditions as of
the Bank Closing Date (which will be applicable to the Borrower and its
subsidiaries and be subject to materiality thresholds and exceptions
substantially consistent with the Existing Credit Agreement or otherwise to be
mutually agreed).

 

  Notwithstanding the foregoing, the Senior Credit Documentation shall contain
provisions to allow the Borrower and its subsidiaries to, subject to customary
limitations:

 

  (a) Consummate the Acquisition;

 

  (b) Issue the Notes and/or borrow amounts under the Bridge Facility in an
aggregate principal amount not to exceed $350.0 million; and

 

  (c) Consummate additional acquisitions, so long as, on a pro forma basis after
giving effect to such acquisition, the Total Net Leverage Ratio (as defined in
the Existing Credit Agreement) is not greater than the level which is 0.25x
inside the Maximum Total Net Leverage Ratio covenant then in effect.

 

Financial Covenants:

Solely in the case of the Revolving Credit Facility, any Incremental Revolving
Facilities, the Term Loan A Facility and any Incremental Term Loans that are
“tranche A loans”, the following financial covenants:

 

  (a) Maximum Total Net Leverage Ratio as of the last day of any fiscal quarter
of 4.75 to 1.00 (with step-downs to 4.50 to 1.00, 4.25 to 1.00 and 4.00 to 1.00
to be agreed); and

 

  (b) Minimum Interest Coverage Ratio as of the last day of any fiscal quarter
of 3.00 to 1.00.

 

  The financial covenants above (the “Financial Covenants”) will apply to the
Borrower and its subsidiaries on a consolidated basis, with definitions as
substantially set forth in the Existing Credit Agreement with such modifications
to reflect the Transactions.

 

Annex A – Bank Term Sheet

12



--------------------------------------------------------------------------------

Events of Default:

Substantially consistent with the Existing Credit Agreement, including, without
limitation, the following (with materiality thresholds, exceptions and grace
periods substantially consistent with those set forth in the Existing Credit
Agreement): non-payment of obligations; inaccuracy of representation or
warranty; non-performance of covenants and obligations, provided that, in the
event of a non-performance of the Financials Covenants, the Lenders under the
Term Loan B Facility may only accelerate if the Lenders under the Term Loan A
Facility or Revolving Credit Facility accelerate or terminate their commitments
as a result of such breach; default on other material debt (including hedging
agreements); change of control; bankruptcy or insolvency; impairment of
security; ERISA; material judgments; and actual or asserted invalidity or
unenforceability of any Senior Credit Documentation or liens securing
obligations under the Senior Credit Documentation.

Defaulting Lender Provisions,

Yield Protection and Increased Costs:

Customary for facilities of this type, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments, cash
collateralization for Letters of Credit or Swingline Loans in the event any
lender under the Revolving Credit Facility becomes a Defaulting Lender (to be
defined in a manner substantially consistent with the Existing Credit
Agreement), changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

 

Replacement of Lenders:

Substantially consistent with the Existing Credit Agreement, the Borrower shall
have the right to replace any Lender that (a) requests compensation with respect
to certain contingencies, (b) refuses to consent to certain amendments or
waivers of the Senior Credit Facilities which require the consent of such Lender
and which have been approved by the Required Lenders (as defined below) or
(c) becomes a Defaulting Lender.

Assignments and Participations:

  (a) Revolving Credit Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Revolving Credit Facility in a minimum amount equal to $5.0 million.

 

  (b) Term Loan Facilities: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of the
Term Loan Facilities and any Incremental Term Loan in a minimum amount equal to
$5.0 million.

 

  (c)

Consents: The consent of the Borrower will be required for any assignment unless
(i) an Event of Default has occurred and is continuing, (ii) the assignment is
to a Lender, an affiliate of a Lender or an Approved Fund (to be defined in a
manner substantially consistent with the Existing Credit Agreement) or (iii) the
assignment is made in connection with the primary

 

Annex A – Bank Term Sheet

13



--------------------------------------------------------------------------------

 

syndication; provided that the Borrower shall be deemed to have consented to any
such assignment if it has not responded within 5 business days. The consent of
the Administrative Agent will be required for any assignment (i) in respect of
the Revolving Credit Facility, to an entity that is not a Lender with a
commitment in respect of the Revolving Credit Facility, an affiliate of any such
Lender or an Approved Fund and (ii) in respect of the Term Loan Facilities, to
an entity that is not a Lender, an affiliate of a Lender or an Approved Fund.
The consent of the Issuing Banks, the Multicurrency Issuing Banks, the Swingline
Lender and the Multicurrency Swingline Lenders will be required for any
assignment under the Revolving Credit Facility. Participations will be permitted
without the consent of the Borrower or the Administrative Agent.

 

  (d) No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons, the Borrower or any of its
affiliates or subsidiaries. No assignments may be made to any Defaulting Lender.

 

Collection Action Mechanism:

The Senior Credit Documentation will contain a customary collateral allocation
mechanism substantially consistent with that set forth in the Existing Credit
Agreement pursuant to which the Lenders will agree to make assignments and
participations among themselves upon bankruptcy or insolvency defaults or
acceleration of amounts due under the Senior Credit Facilities, such that the
obligations owing under each facility and sub-facility will be held ratably by
the Lenders.

 

Required Lenders:

On any date of determination, those Lenders who collectively hold more than 50%
of the outstanding loans and unfunded commitments under the Senior Credit
Facilities, or if the Senior Credit Facilities have been terminated, those
Lenders who collectively hold more than 50% of the aggregate outstandings under
the Senior Credit Facilities (the “Required Lenders”); provided that if any
Lender shall be a Defaulting Lender at such time, then the outstanding loans and
unfunded commitments under the Senior Credit Facilities of such Defaulting
Lender shall be excluded from the determination of Required Lenders.

 

Amendments and Waivers:

Amendments and waivers of the provisions of the Senior Credit Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to
(i) increases in the commitment of such Lenders, (ii) reductions of principal,
interest or fees, (iii) extensions of scheduled maturities or times for payment
and (iv) reductions in the voting percentages, and (b) the consent of all
Lenders will be required with respect to releases of all or substantially all of
the value of the Collateral or Guarantees (other than in connection with
transactions permitted pursuant to the Senior Credit Documentation).

 

Annex A – Bank Term Sheet

14



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, any amendments to or waivers of the Financial
Covenants (or to any defined terms solely to the extent used in calculating the
Financial Covenants) shall require the consent of lenders holding a majority in
interest of the commitments under the Revolving Credit Facility and the
outstanding Term Loan A Facility, taken as a single class.

 

Indemnification:

The Credit Parties will indemnify the Lead Arrangers, the Administrative Agent,
each of the Lenders (including the Swingline Lender, each Issuing Bank, each
Multicurrency Swingline Lender and each Multicurrency Issuing Bank) and their
respective affiliates, partners, directors, officers, agents and advisors (each,
an “indemnified person”) and hold them harmless from and against all
liabilities, damages, claims, costs and expenses (including reasonable fees,
disbursements, settlement costs and other charges of counsel) relating to the
Transactions or any transactions related thereto and the Borrower’s use of the
loan proceeds or the commitments; provided that such indemnity will not, as to
any indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such indemnitee. This indemnification
shall survive and continue for the benefit of all such persons or entities.

 

Expenses:

The Credit Parties will reimburse the Lead Arrangers and the Administrative
Agent (and all Lenders (including the Swingline Lender, each Issuing Bank, each
Multicurrency Swingline Lender and each Multicurrency Issuing Bank) in the case
of enforcement costs and documentary taxes) for all reasonable out-of-pocket
costs and expenses in connection with the syndication, negotiation, execution,
delivery and administration of the Senior Credit Documentation and any amendment
or waiver with respect thereto (including, without limitation, reasonable fees
and expenses of counsel thereto).

 

EU Bail-In Provisions:

The Senior Credit Documentation shall contain customary provisions relating to
“bail-in” legislation with respect to European Economic Area member states and
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union.

 

Governing Law and Forum:

New York.

 

Waiver of Jury Trial and Punitive and Consequential Damages:

All parties to the Senior Credit Documentation shall waive the right to trial by
jury and the right to claim punitive or consequential damages.

 

Counsel for the Lead Arrangers and the Administrative Agent:

Cravath, Swaine & Moore LLP.

 

Annex A – Bank Term Sheet

15



--------------------------------------------------------------------------------

SCHEDULE I TO ANNEX A

INTEREST AND FEES ON

SENIOR CREDIT FACILITIES

 

Interest:

At the Borrower’s option, loans (other than Swingline Loans) will bear interest
based on the Base Rate or LIBOR, as described below:

 

  A. Base Rate Option

 

  Interest will be at the Base Rate plus the applicable Interest Margin (as
defined below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one-month Interest Period (as defined below) plus the difference
between the Interest Margin for LIBOR Rate Loans and the Interest Margin for
Base Rate Loans. Interest shall be payable quarterly in arrears on the last day
of each calendar quarter and (i) with respect to Base Rate Loans based on the
Federal Funds Rate and LIBOR, shall be calculated on the basis of the actual
number of days elapsed in a year of 360 days and (ii) with respect to Base Rate
Loans based on the prime commercial lending rate of the Administrative Agent,
shall be calculated on the basis of the actual number of days elapsed in a year
of 365/366 days. Any loan bearing interest at the Base Rate is referred to
herein as a “Base Rate Loan”.

 

  Base Rate Loans will be made on same business day’s notice and will be in
minimum amounts to be agreed upon.

 

  B. LIBOR Option

 

  Interest will be determined for periods (“Interest Periods”) of one (including
a daily reset option, the LIBOR Market Index Rate), two, three or six months (or
12 months if agreed to by all relevant Lenders), as selected by the Borrower,
and will be at an annual rate for Eurocurrency deposits for the corresponding
deposits of U.S. dollars administered by ICE Benchmark Administration Limited
(or any applicable successor quoting service) (“LIBOR”) plus the applicable
Interest Margin (as described below); provided that in no event will LIBOR be
less than 0.00%.

 

 

LIBOR will be determined by the Administrative Agent at the start of each
Interest Period and, other than in the case of LIBOR used in determining the
Base Rate and in the case of loans bearing interest at the LIBOR Market Index
Rate, will be fixed through such period. Interest will be paid on the last day
of each Interest Period or, in the case of Interest Periods longer than three
months, quarterly, and will be

 

Schedule I to Annex A – Interest and Fees

1



--------------------------------------------------------------------------------

 

calculated on the basis of the actual number of days elapsed in a year of 360
days. LIBOR will be adjusted for maximum statutory reserve requirements (if
any). Any loan bearing interest at LIBOR (other than a Base Rate Loan for which
interest is determined by reference to LIBOR) is referred to herein as a “LIBOR
Rate Loan”.

 

  LIBOR Rate Loans will be made on three business days’ prior notice (or four
business days’ prior notice for multicurrency borrowings) and, in each case,
will be in minimum amounts to be agreed upon.

 

  Swingline Loans will bear interest at the Base Rate plus the applicable
Interest Margin.

 

  The interest rate applicable to multicurrency loans (including multicurrency
Swingline Loans) will be determined based on benchmark rates to be agreed (it
being understood that the EURIBOR benchmark, including a daily reset option for
one-month EURIBOR, will be offered to the Foreign Borrowers if available) plus
the applicable Interest Margins; provided that in no event will EURIBOR be less
than 0.00%.

 

  The Senior Credit Documentation will include customary language to address the
replacement of LIBOR as a reference rate in the event that the administrator of
the LIBOR screen rate or any governmental authority having jurisdiction over the
Administrative Agent determines that LIBOR shall no longer be used for
determining interest rates for loans.

 

Default Interest:

(a) Automatically upon the occurrence and during the continuance of any payment
event of default or upon a bankruptcy event of default of the Borrower or any
other Credit Party or (b) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other event of default, all
outstanding principal, fees and other obligations under the Senior Credit
Facilities shall bear interest at a rate per annum of 2.00% in excess of (x) in
the case of any loan, the rate then applicable to such loan (including the
applicable Interest Margin), (y) in the case of letter of credit fees, the
Interest Margin applicable to such letter of credit, or (z) in the case of other
fees and any other obligations, the Interest Margin applicable to Base Rate
Loans, and shall be payable on demand of the Administrative Agent.

 

Interest Margins:

The applicable interest margins (the “Interest Margins”) will be:

 

  (a) in the case of the Term Loan B Facility, 2.75% for LIBOR Rate Loans and
1.75% for Base Rate Loans; and

 

  (b)

in the case of the Term Loan A Facility and the Revolving Credit Facility, the
Interest Margins will initially be based on Tier V of the Pricing Grid set forth
below; provided that after the date on which the Borrower shall have initially
delivered quarterly financial statements and a compliance certificate for

 

Schedule I to Annex A – Interest and Fees

2



--------------------------------------------------------------------------------

  the first full fiscal quarter ending after the Acquisition Closing Date, the
Interest Margin with respect to the Term Loan A Facility and the Revolving
Credit Facility will be determined in accordance with the Pricing Grid set forth
below.

 

Commitment Fee:

A commitment fee (the “Commitment Fee”) will accrue on the unused amounts of the
commitments under the Revolving Credit Facility. Swingline Loans will, for
purposes of the commitment fee calculations only, not be deemed to be a
utilization of the Revolving Credit Facility. A Lender that is, and for so long
as it is, a Defaulting Lender shall not be entitled to receive a Commitment Fee
in respect of its commitment under the Revolving Credit Facility, and the amount
of such Defaulting Lender’s commitment under the Revolving Credit Facility will
be deducted from the aggregate commitments under the Revolving Credit Facility
for purposes of calculating the Commitment Fee payable at any time by the
Borrower. Such Commitment Fee will initially be based on Tier V of the Pricing
Grid set forth below per annum; provided that, after the date on which the
Borrower shall have initially delivered quarterly financial statements and a
compliance certificate for the first full fiscal quarter ending after the
Acquisition Closing Date, the Commitment Fee will be determined in accordance
with the applicable Pricing Grid set forth below. All accrued Commitment Fees
will be fully earned and due and payable quarterly in arrears (calculated on a
360-day basis) for the account of the Lenders under the Revolving Credit
Facility and will accrue from the Acquisition Closing Date.

 

Letter of Credit Fees:

The Borrower will pay to the Administrative Agent, for the account of the
Lenders under the Revolving Credit Facility, letter of credit participation fees
equal to the Interest Margin for LIBOR Rate Loans under the Revolving Credit
Facility, in each case, on the undrawn amount of all outstanding letters of
credit. The Borrower will pay to the Administrative Agent, for the account of
the applicable Issuing Bank or the applicable Multicurrency Issuing Bank, as
applicable, letter of credit issuing fees as agreed to by the Borrower and the
applicable Issuing Bank or the applicable Multicurrency Issuing Bank.

 

Other Fees:

The Lead Arrangers, ING Bank B.V., Dublin Branch, BNP Paribas, Bank of the West,
U.S. Bank National Association and the Administrative Agent will receive such
other fees as will have been agreed in the Fee Letters.

 

Schedule I to Annex A – Interest and Fees

3



--------------------------------------------------------------------------------

Pricing Grid:

The applicable Interest Margins and the Commitment Fee with respect to the
Revolving Credit Facility and the Term Loan A Facility shall be based on the
Total Leverage Ratio (to be defined in a manner substantially consistent with
the Existing Credit Agreement) pursuant to the following grid:

 

Level

  

Total Leverage Ratio

   Interest
Margin for
LIBOR Rate
Loans     Interest
Margin for
Base Rate
Loans     Commitment
Fee   I    Less than 1.00 to 1.00      1.00 %      0.00 %      0.175 %  II   
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00      1.25 %   
  0.25 %      0.20 %  III    Greater than or equal to 2.00 to 1.00 but less than
2.75 to 1.00      1.50 %      0.50 %      0.25 %  IV    Greater than or equal to
2.75 to 1.00 but less than 3.50 to 1.00      1.75 %      0.75 %      0.25 %  V
   Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00      2.00 % 
    1.00 %      0.30 %  VI    Greater than or equal to 4.25 to 1.00      2.25 % 
    1.25 %      0.35 % 

 

Schedule I to Annex A – Interest and Fees

4



--------------------------------------------------------------------------------

SCHEDULE II TO ANNEX A

FOREIGN BORROWERS

Itron Metering Solutions Luxembourg SARL, a Luxembourg limited liability company

Itron Luxembourg SARL, a Luxembourg limited liability company

Each other subsidiary of the Borrower that is not a foreign borrower under the
Existing Credit Agreement, subject to confirmation that no adverse tax or
registration requirements will result therefrom.

 

Schedule II to Annex A – Foreign Borrowers

1



--------------------------------------------------------------------------------

ANNEX B

$350.0 MILLION

SENIOR UNSECURED BRIDGE FACILITY

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached or, as applicable, Annex A to the Commitment Letter.

 

Borrower:

The Borrower under the Senior Credit Facilities.

 

Joint Lead Arrangers and Joint Bookrunners:

Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A. will act as joint lead
arrangers and joint bookrunners (in such capacity, the “Lead Arrangers”).

 

Lenders:

WF Investment Holdings, LLC (or one or more of its affiliates), JPMorgan Chase
Bank, N.A., ING Bank N.V., Dublin Branch, BNP Paribas, U.S. Bank National
Association and a syndicate of financial institutions and other entities (each a
“Bridge Lender” and, collectively, the “Bridge Lenders”).

 

Administrative Agent:

WF Investment Holdings, LLC (in such capacity, the “Administrative Agent”).

 

Syndication Agent:

JPMorgan Chase Bank, N.A.

 

Co-Documentation Agents:

ING Bank N.V., Dublin Branch, BNP Paribas and US Bank National Association will
act as co-documentation agents.

 

Bridge Loans:

Unsecured senior credit facility (the “Bridge Facility”) consisting of bridge
loans (the “Bridge Loans”) in an aggregate principal amount of up to $350.0
million, minus the aggregate principal amount of unsecured senior notes (the
“Notes”) issued on or prior to the Acquisition Closing Date, if any.

 

Use of Proceeds:

The proceeds of the Bridge Loans will be used, together with the proceeds of the
Senior Credit Facilities, the Notes issued on or prior to the Acquisition
Closing Date and up to $50.0 million (or such other amount as set forth in the
Bank Term Sheet) of loans under the Revolving Credit Facility, to finance
(a) the consummation of the Acquisition and (b) the payment of fees and expenses
incurred in connection with the Transactions.

 

Availability:

The Bridge Facility will be available only in a single draw of the full amount
of the Bridge Facility on the Acquisition Closing Date. Amounts borrowed under
the Bridge Facility that are repaid or prepaid may not be reborrowed.

 

Annex B – Bridge Facility Term Sheet

1



--------------------------------------------------------------------------------

Documentation:

The documentation for the Bridge Loans will include, among other items, a bridge
loan agreement, guarantees and other appropriate documents, including an exhibit
with the form of the indenture in connection with the issuance of any Exchange
Notes as contemplated below (collectively, the “Bridge Loan Documentation”), all
on terms consistent with this Bridge Term Sheet. The Bridge Loan Documentation
will contain such other terms as are usual and customary for bridge loan
agreements for comparably rated companies in a similar industry, consistent with
the operational requirements of the Borrower and its subsidiaries in light of
their size, cash flow, industry business, business practices and operations and
with such modifications to reflect the Transactions and market conditions as of
the Acquisition Closing Date. The Bridge Loan Documentation will contain
customary high yield covenants, events of default and financial definitions,
with basket sizes, exceptions and other modifications as shall be determined by
the Lead Arrangers in light of prevailing market conditions on the Acquisition
Closing Date; provided that prior to the Initial Maturity Date, the
indebtedness, lien and restricted payments covenants may be more restrictive
than those contained in the Senior Credit Facilities, otherwise customary for
high yield debt securities or those applicable to the Extended Term Loans (as
defined below) and the Exchange Notes (as defined below). To the extent
applicable, and consistent with the above, the Bridge Loan Documentation will be
consistent with the Senior Credit Documentation. The provisions of this
paragraph are referred to as the “Bridge Documentation Principles.”

 

Ranking:

The Bridge Loans and the Guarantees thereof will be unsecured senior debt of the
Borrower and the Guarantors (as defined below), pari passu with all other
unsecured senior debt of the Borrower and the Guarantors.

 

Guarantors:

Same guarantors as the guarantors for the Senior Credit Facilities (each a
“Guarantor”; and its guarantee is referred to herein as a “Guarantee”). The
Borrower and the Guarantors are herein referred to collectively as the “Credit
Parties” and each a “Credit Party.”

 

Security:

None.

 

Interest:

Interest rates and fees in connection with the Bridge Loans and the Exchange
Notes will be as specified in the Fee Letters and on Schedule I attached hereto.

 

Maturity/Exchange:

The Bridge Loans will mature on the date (the “Initial Maturity Date”) that is
twelve months after the Acquisition Closing Date. If any Bridge Loan has not
been repaid in full on or prior to the Initial Maturity Date, subject to payment
of the Bridge Rollover Fee (as defined in the Fee Letters) and unless (i) the
Borrower or any of its subsidiaries is subject to a bankruptcy or other
insolvency proceeding or (ii) there exists a default in the payment when due at
final maturity of any indebtedness (of an amount consistent with the terms of
the Senior Credit Documentation) of the Borrower or any of its subsidiaries, or
the maturity of such indebtedness shall have been accelerated, the Bridge Loans
will automatically be converted into term loans (each, an

 

Annex B – Bridge Facility Term Sheet

2



--------------------------------------------------------------------------------

 

“Extended Term Loan”) due on the date that is eight years after the Acquisition
Closing Date. The Extended Term Loans will be governed by the provisions of the
Bridge Loan Documentation and will have the same terms as the Bridge Loans
except as expressly set forth on Schedule II hereto.

 

  Lenders under the Extended Term Loans will have the option at any time or from
time to time to receive exchange notes under an indenture that complies with the
Trust Indenture Act of 1939 (the “Exchange Notes”) in exchange for such Extended
Term Loans having the terms set forth on Schedule III hereto; provided that the
Borrower may defer the issuance of Exchange Notes until such time as the
Borrower has received requests to issue an aggregate principal amount of
Exchange Notes equal to at least $50.0 million.

 

Mandatory Prepayment:

The Borrower will be required to prepay the Bridge Loans on a pro rata basis, at
par plus accrued and unpaid interest with:

 

  (a) 100% of the net cash proceeds from the issuance of the Notes, any
Permanent Financing and/or any other indebtedness (other than the Senior Credit
Facilities) by the Borrower or any of its subsidiaries, subject to baskets and
other exceptions to be mutually agreed upon in accordance with the Bridge
Documentation Principles;

 

  (b) 100% of the net cash proceeds from any issuance of equity securities of,
or from any capital contribution to the Borrower or any of its subsidiaries,
subject to exceptions to be mutually agreed upon in accordance with the Bridge
Documentation Principles; and

 

  (c) 100% of the net cash proceeds of all non-ordinary course asset sales,
insurance proceeds and condemnation recoveries and other asset dispositions by
the Borrower or any of its subsidiaries in excess of amounts required to be paid
to the Lenders under the Senior Credit Facilities, subject to exceptions to be
mutually agreed upon in accordance with the Bridge Documentation Principles.

 

  Each such prepayment will be made together with accrued interest to the date
of prepayment, but without premium or penalty (except breakage costs related to
prepayments not made on the last day of the relevant interest period).

 

  Notwithstanding anything herein to the contrary, the net cash proceeds of the
issuance or incurrence of debt by the Borrower shall be applied to prepay the
Bridge Facility prior to any prepayment under the Senior Credit Facilities.

 

Annex B – Bridge Facility Term Sheet

3



--------------------------------------------------------------------------------

  In the event any Bridge Lender or affiliate of a Bridge Lender purchases
Securities (as defined in the Fee Letters) from the Borrower pursuant to the
securities demand provisions in the Fee Letters, the net cash proceeds received
by the Borrower in respect of such Securities may, at the option of such Bridge
Lender or affiliate, be applied first to prepay the Bridge Loans of such Bridge
Lender or affiliate rather than pro rata (provided that if there is more than
one such Bridge Lender or affiliate then such net cash proceeds will be applied
pro rata to prepay the Bridge Loans of all such Bridge Lenders or affiliates in
proportion to such Bridge Lenders’ or affiliates’ principal amount of Securities
purchased from the Borrower) prior to being applied to prepay the Bridge Loans
held by other Bridge Lenders.

 

Change of Control:

Upon any change of control (to be defined in the Bridge Loan Documentation in
accordance with the Bridge Documentation Principles), the Borrower will be
required to prepay the entire principal amount of the Bridge Loans (plus any
accrued and unpaid interest) at par. Prior to making any such payment, the
Borrower will, within 30 days of the change of control, repay all obligations
under the Senior Credit Facilities or obtain any required consent of the lenders
under the Senior Credit Facilities to make such prepayment of the Bridge Loans.

 

Voluntary Prepayment:

Subject to the provisions of the Senior Credit Facilities, the Bridge Loans may
be prepaid at any time, in whole or in part, at the option of the Borrower, upon
notice and in a minimum principal amount and in multiples to be agreed upon, at
100% of the principal amount of the Bridge Loans prepaid, plus all accrued and
unpaid interest and fees (including any breakage costs) to the date of the
repayment.

 

Conditions Precedent to Funding:

The funding of the Bridge Loans will be subject to satisfaction of the
conditions precedent set forth in the Conditions Annex.

 

Representations and Warranties:

The Bridge Loan Documentation will contain usual and customary representations
and warranties for facilities of this type and substantially similar to the
representations and warranties contained in the Senior Credit Documentation,
with such changes as are reasonably appropriate in connection with the Bridge
Facility, subject to the Bridge Documentation Principles and the Limited
Conditionality Provision.

 

Covenants:

The Bridge Loan Documentation will contain affirmative covenants comparable to
those contained in the Senior Credit Documentation (and also including a
covenant to comply with the securities demand provisions in the Fee Letters, a
customary offering cooperation covenant, and a covenant to use all commercially
reasonable efforts to refinance the Bridge Loans as soon as practicable) and
negative covenants customary for high yield debt securities, subject to the
Bridge Documentation Principles; provided that prior to the Initial Maturity
Date, the indebtedness, lien and restricted payments covenants may be more
restrictive than those contained in the Senior Credit Facilities, otherwise
customary for high yield debt securities or those applicable to the Extended
Term Loans and the Exchange Notes.

 

Annex B – Bridge Facility Term Sheet

4



--------------------------------------------------------------------------------

Events of Default:

Prior to the Initial Maturity Date, the Bridge Loan Documentation will contain
such events of default (and, as appropriate, grace periods and threshold
amounts) as are usual and customary for high yield debt securities, subject to
the Bridge Documentation Principles (and no more restrictive than those set
forth in the Senior Credit Documentation), including without limitation an event
of default for failure to pay fees specified in the Fee Letters.

Defaulting Lender Provisions,

Yield Protection and Increased Costs:

Customary for facilities of this type, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments,
changes in capital adequacy and capital requirements or their interpretation,
illegality, unavailability, reserves without proration or offset and payments
free and clear of withholding or other taxes.

 

Assignments and Participations:

Subject to the prior approval of the Administrative Agent (such approval not to
be unreasonably withheld) and compliance with applicable securities laws, the
Bridge Lenders will have the right to assign Bridge Loans (other than to any
natural person); provided, however, that prior to the Initial Maturity Date and
so long as no Demand Failure Event (as defined in the Fee Letters), payment or
bankruptcy default or event of default is continuing, the consent of the
Borrower (not to be unreasonably withheld or delayed) shall be required with
respect to any assignment if, subsequent thereto, the Initial Bridge Lenders
would hold, in the aggregate, less than 50.1% of the outstanding Bridge Loans.
The Borrower shall be deemed to have consented to an assignment request if the
Borrower has not objected thereto within ten business days after written notice
thereof.

 

  The Bridge Lenders will have the right to participate their Bridge Loans
(other than to any natural person) without restriction, other than customary
voting limitations. Participants will have the same benefits as the selling
Bridge Lenders would have (and will be limited to the amount of such benefits)
with regard to yield protection and increased costs, subject to customary
limitations and restrictions.

 

Required Lenders:

On any date of determination, those Bridge Lenders who collectively hold more
than 50% of the aggregate outstanding Bridge Loans (the “Required Lenders”).

 

Amendments and Waivers:

Amendments and waivers of the provisions of the Bridge Loan Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Bridge Lenders directly adversely affected thereby will be required with respect
to: (i) reductions of principal, interest, fees or other amounts, (ii) except as
provided under “Maturity/Exchange” above, extensions of scheduled maturities or
times for payment (other than for purposes of administrative convenience),
(iii) increases in the amount of any Bridge Lender’s commitment, (iv) additional
restrictions on the right to exchange Extended Term Loans for Exchange Notes or
any amendment to the rate of such exchange, (v) changes in call dates or call
prices (other than notice provisions) and (vi) changes in pro rata sharing
provisions, (b) the consent of 100% of the Bridge Lenders will be required with
respect to customary matters,

 

Annex B – Bridge Facility Term Sheet

5



--------------------------------------------------------------------------------

 

including (i) releases of all or substantially all of the value of the
Guarantees (other than in connection with transactions permitted pursuant to the
Bridge Loan Documentation) and (ii) modifications in the voting percentages, and
(c) the consent of the Administrative Agent will be required to amend, modify or
otherwise affect its rights and duties.

 

Indemnification:

The Credit Parties will indemnify the Lead Arrangers, the Administrative Agent,
each of the Bridge Lenders and their respective affiliates, partners, directors,
officers, employees, agents and advisors (each, an “indemnified person”) and
hold them harmless from and against all liabilities, damages, claims, costs and
expenses (including reasonable fees, disbursements, settlement costs and other
charges of counsel) relating to the Transactions or any transactions related
thereto and the Borrower’s use of the loan proceeds; provided that such
indemnity will not, as to any indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such indemnitee.
This indemnification shall survive and continue for the benefit of all such
persons or entities.

 

Expenses:

The Credit Parties will reimburse the Lead Arrangers and the Administrative
Agent (and all Bridge Lenders in the case of enforcement costs and documentary
taxes) for all reasonable out-of-pocket expenses costs and expenses in
connection with the syndication, negotiation, execution, delivery and
administration of the Bridge Loan Documentation and any amendment or waiver with
respect thereto (including, without limitation, reasonable fees and expenses of
counsel thereto).

 

EU Bail-In Provisions:

The Bridge Loan Documentation shall contain customary provisions relating to
“bail-in” legislation with respect to European Economic Area member states and
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union.

 

Governing Law and Forum:

The Bridge Loan Documentation will provide that each party thereto will submit
to the exclusive jurisdiction and venue of the federal and state courts of the
State of New York (except to the extent the Administrative Agent or any Lender
requires submission to any other jurisdiction in connection with the exercise of
any rights under any security document or the enforcement of any judgment). New
York law will govern the Bridge Loan Documentation.

 

Waiver of Jury Trial and Punitive and Consequential Damages:

All parties to the Bridge Loan Documentation waive the right to trial by jury
and the right to claim punitive or consequential damages.

 

Counsel for the Lead Arrangers and the Administrative Agent:

Cravath, Swaine & Moore LLP.

 

Annex B – Bridge Facility Term Sheet

6



--------------------------------------------------------------------------------

SCHEDULE I TO ANNEX B

INTEREST RATES ON THE BRIDGE LOANS

 

Interest Rate:

The Bridge Loans will bear interest for the first three month period commencing
on the Acquisition Closing Date and, subject to the first sentence of the
following paragraph, for each three month period thereafter, at a variable rate
per annum (the “Applicable Interest Rate”) equal to the three-month LIBOR Rate
plus 5.00%; provided, that (a) if the Acquisition Closing Date has not occurred
within 119 days of the Original Signing Date, the Applicable Interest Rate will
increase by 0.50%, (b) if the Acquisition Closing Date has not occurred within
180 days of the Original Signing Date, the Applicable Interest Rate will further
increase by 0.25% and (c) if the Acquisition Closing Date has not occurred
within 270 days of the Original Signing Date, the Applicable Interest Rate will
further increase by 0.25%; provided, further, that if, at any time, the Borrower
fails to obtain or maintain a corporate/corporate family rating (i) from S&P of
BB- or better with a stable or better outlook, the Applicable Interest Rate will
further increase by 0.25% and (ii) from Moody’s of Ba3 or better with a stable
or better outlook, the Applicable Interest Rate will further increase by 0.25%.
For the avoidance of doubt, (A) in the event that the events described in
clauses (i) and (ii) of the second proviso in the immediately preceding sentence
both occur, the Applicable Interest Rate shall increase by 0.50% and (B) the
increases set forth in the second proviso are in addition to the increases to
the Applicable Interest Rate set forth in the first proviso.

 

  In addition to the foregoing, the Applicable Interest Rate will increase by an
additional 0.50% following each three-month period after the Acquisition Closing
Date. Notwithstanding the foregoing, the interest rate on the Bridge Loans will
not at any time prior to the Initial Maturity Date exceed the Total Cap (as
defined in the Arranger Fee Letter).

 

  Interest will be payable quarterly in arrears and on the Initial Maturity Date
and will be calculated on the basis of the actual number of days elapsed in a
year of 360 days.

 

  Upon the occurrence of a Demand Failure Event (as defined in the Arranger Fee
Letter), all outstanding Bridge Loans will accrue interest at the Total Cap.

 

  The “LIBOR Rate” will be defined and calculated as specified in the Term Loan
Documentation; provided that at no time will the LIBOR Rate be deemed to be less
than 1.00% per annum.

 

  The Bridge Loan Documentation will include customary language to address the
replacement of LIBOR as a reference rate in the event that the administrator of
the LIBOR screen rate or any governmental authority having jurisdiction over the
Administrative Agent determines that LIBOR shall no longer be used for
determining interest rates for loans.

 

Schedule I to Annex B – Interest Rates

1



--------------------------------------------------------------------------------

Default Rate:

(a) Automatically upon the occurrence and during the continuance of any payment
event of default or upon a bankruptcy event of default of the Borrower or any
other Credit Party or (b) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other event of default, all
outstanding principal, fees and other obligations under the Bridge Facility will
bear interest at a rate per annum of 2.00% in excess of the rate then applicable
to the Bridge Loans, payable on demand of the Administrative Agent. Such Default
Rate may be in excess of any cap or limitation on yield or interest rate set
forth in this Commitment Letter or in the Fee Letters.

 

Schedule I to Annex B – Interest Rates

2



--------------------------------------------------------------------------------

SCHEDULE II TO ANNEX B

EXTENDED TERM LOANS

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Proposed Terms and Conditions for the Bridge Facility to
which this Schedule II is attached.

 

Borrower:

The Borrower.

 

Guarantors:

Same as the Guarantors of the Bridge Loans.

 

Security:

None.

 

Ranking:

Same as the Bridge Loans.

 

Maturity:

Eight years from the Acquisition Closing Date.

 

Interest Rate:

The Extended Term Loans will bear interest at the Total Cap.

 

Default Rate:

The Extended Term Loans will bear default interest at a rate per annum of 2.00%
in excess of the rate otherwise applicable thereto, which may be in excess of
the Total Cap.

 

Mandatory Prepayment:

Same as the mandatory prepayments for the Bridge Loans.

 

Voluntary Prepayment:

Until the date that is three years after the Acquisition Closing Date (the
“Non-Call Date”), the Extended Term Loans may not be prepaid. From and after the
Non-Call Date, the Extended Term Loans may be prepaid at any time, in whole or
in part, at the option of the Borrower, upon notice and in a minimum principal
amount and in multiples to be agreed upon, at 100% of the principal amount of
the Extended Term Loans prepaid, plus all accrued and unpaid interest and fees
(including any breakage costs) to the date of the repayment, plus a premium of
75% of the Total Cap in the first year following the Non-Call Date and declining
ratably on an annual basis to zero in the final year.

 

Change of Control:

Substantially similar to the Bridge Loans, plus a prepayment fee equal to 1.00%
of the entire principal amount of the Extended Term Loans outstanding at such
time.

 

Covenants, Events of Default and Offers to Repurchase:

The covenants, events of default and offers to repurchase (other than with
respect to a change of control as described above) that would be applicable to
the Exchange Notes, if issued, will also be applicable to the Extended Term
Loans in lieu of the corresponding provisions applicable to the Bridge Loans.

 

Governing Law and Forum:

Substantially similar to the Bridge Loans.

 

Schedule II to Annex B – Extended Term Loans

1



--------------------------------------------------------------------------------

SCHEDULE III TO ANNEX B

EXCHANGE NOTES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Proposed Terms and Conditions for the Bridge Facility to
which this Schedule III is attached.

 

Issuer:

The Borrower.

 

Guarantors:

Same as the Guarantors of the Bridge Loans.

 

Security:

None.

 

Principal Amount:

The Exchange Notes will be available only in exchange for the Extended Term
Loans at the option of the Bridge Lenders. The principal amount of the Exchange
Notes will equal 100% of the aggregate principal amount of the outstanding
Extended Term Loans for which they are exchanged and will have the same ranking
as the Extended Term Loans for which they are exchanged.

 

Ranking:

Same as the Bridge Loans.

 

Maturity:

Eight years from the Acquisition Closing Date.

 

Interest Rate:

The Exchange Notes will bear interest at the Total Cap.

 

Default Rate:

The Exchange Notes will bear default interest at a rate per annum of 2.00% in
excess of the rate otherwise applicable thereto, which may be in excess of the
Total Cap.

 

Mandatory Redemption:

No mandatory redemption provisions other than 101% change of control put and
customary asset sale offer to redeem provisions.

 

Optional Redemption:

Non-callable until the date that is three years after the Acquisition Closing
Date and thereafter callable at par plus a premium of 75% of the Total Cap in
the first year and declining ratably on an annual basis to zero in the final
year.

 

Right to Resell Notes:

Any Bridge Lender (and any subsequent holder) will have the absolute and
unconditional right to resell the Exchange Notes to one or more third parties,
whether by assignment or participation and subject to compliance with applicable
securities laws.

Representations and

Warranties; Covenants;

Events of Default:

Substantially similar to those for the Bridge Loans.

 

Schedule III to Annex B – Exchange Notes

1



--------------------------------------------------------------------------------

Governing Law and Forum:

Substantially similar to the Bridge Loans.

 

Miscellaneous:

Customary provisions regarding consent to jurisdiction, waiver of jury trial and
punitive and consequential damages service of process, yield protection, tax
gross-ups and other miscellaneous matters.

 

Counsel to the Lead Arrangers:

Cravath, Swaine & Moore LLP.

 

Schedule III to Annex B – Exchange Notes

2



--------------------------------------------------------------------------------

ANNEX C

$1,102.5 MILLION SENIOR SECURED CREDIT FACILITIES

$350.0 MILLION SENIOR UNSECURED BRIDGE FACILITY

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached, Annex A to the
Commitment Letter or Annex B to the Commitment Letter.

The making of the initial extensions of credit under the Facilities are subject
solely to satisfaction of the following conditions precedent:

1. The negotiation, execution and delivery of Senior Credit Documentation and
Bridge Loan Documentation (collectively, the “Financing Documentation”), which
shall be consistent, in each case, with the Commitment Documents and shall be
otherwise reasonably satisfactory to the Commitment Parties and the Borrower
(provided such terms do not include any additional conditions precedent to the
initial funding under the Facilities).

2. The Administrative Agent and the Lead Arrangers shall have received customary
legal opinions (which shall expressly permit reliance by the successors and
permitted assigns of each of the Administrative Agent and the Lenders), evidence
of authorization, organizational documents, customary insurance certificates,
good standing certificates (with respect to the applicable jurisdiction of
incorporation or organization of each Credit Party) and officer’s certificates.

3. To the extent required by the Financing Documentation and subject to the
Limited Conditionality Provision, on the Acquisition Closing Date, the Lead
Arrangers shall have received satisfactory evidence that the Administrative
Agent (on behalf of the Lenders) shall have a valid and perfected first priority
(subject to the exceptions set forth in the Financing Documentation) lien and
security interest in the Collateral and has received customary insurance
certificates with respect thereto.

4. Since the Company Balance Sheet Date (as defined in the Acquisition
Agreement), there shall not have occurred a Company Material Adverse Effect (as
defined in the Acquisition Agreement).

5. The Agreement and Plan of Merger, including the disclosure schedules and all
exhibits and annexes and other attachments thereto (the “Acquisition
Agreement”), and all related documents and the terms thereof are reasonably
satisfactory to the Lead Arrangers (it being acknowledged that the copy of the
Acquisition Agreement delivered to counsel to the Lead Arrangers on
September 17, 2017, at 5:42 p.m. New York time has been reviewed and is
satisfactory to the Lead Arrangers). The Acquisition and the other Transactions
shall be consummated substantially concurrently with the funding of the Term
Loan B Facility and the issuance of the Notes and/or funding under the Bridge
Facility in accordance with applicable law and the Acquisition Agreement without
giving effect to any waiver, modification or consent thereunder that is
materially adverse to the interests of the Lenders in their capacities as such
unless approved by the Lead Arrangers, it being understood that, without
limitation, any change in the amount or form of the purchase price, the third
party beneficiary rights applicable to the Lead Arrangers and the Lenders or the
governing law shall be deemed to be materially adverse to the interests of the
Lenders.

 

Annex C – Conditions Annex

1



--------------------------------------------------------------------------------

6. On the funding date of any of the Facilities (each a “Funding Date”), after
giving effect to the Transactions, neither the Borrower nor any of its
subsidiaries (including, for the avoidance of doubt, the Acquired Company) shall
have any outstanding indebtedness or liens (other than indebtedness and liens
permitted under the Financing Documentation).

7. The Lead Arrangers shall have received:

(a) with respect to the Borrower and its subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years ended
at least 90 days prior to the applicable Funding Date and (ii) unaudited
consolidated balance sheets and related consolidated statements of income and
cash flows for each interim fiscal quarter ended since the last audited
financial statements and at least 45 days prior to the applicable Funding Date;

(b) with respect to the Acquired Company and its subsidiaries, (i) audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the three most recently completed fiscal
years ended at least 90 days prior to the applicable Funding Date and
(ii) unaudited consolidated balance sheets and related consolidated statements
of income and cash flows for each interim fiscal quarter ended since the last
audited financial statements and at least 45 days prior to the applicable
Funding Date;

(c) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower for the fiscal year most
recently ended for which audited financial statements are provided and for the
four-quarter period ending on the last day of the most recent fiscal quarter
ending at least 45 days before the applicable Funding Date, prepared after
giving pro forma effect to each element of the Transactions (in accordance with
Regulation S-X under the Securities Act of 1933, as amended) as if the
Transactions had occurred on the last day of such four quarter period (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements); and

(d) a certificate from the chief financial officer of the Borrower (in form and
substance as set forth on Annex D) certifying that after giving pro forma effect
to each element of the Transactions the Borrower and its subsidiaries (on a
consolidated basis) are solvent.

8. The Lead Arrangers shall have received, at least three business days prior to
the applicable Funding Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

9. The Lead Arrangers shall have been afforded a period in which to syndicate
the Senior Credit Facilities of at least 15 consecutive business days after the
receipt of all of the necessary information and certifications in order to
complete, and a customary authorization letter with respect to, the final
confidential information memorandum or memoranda to be used in connection with
the syndication of the Senior Credit Facilities (such information,
certifications and authorization letter, collectively, the “CIM Information”);
provided that such period shall not include any date from and including
November 22, 2017 through and including November 27, 2017, and if such period
has not ended on or before December 21, 2017, it shall not commence before
January 2, 2018. If the Borrower in good faith reasonably believes that it has
delivered the CIM Information, it may deliver to the Lead Arrangers written
notice to that effect (stating when it believes it completed any such delivery),
in which case the receipt of the CIM Information shall be deemed to have
occurred and the 15 consecutive business day period described above shall be
deemed to have commenced on the second business day following the date of
receipt of such notice, unless the Lead Arrangers in good faith reasonably
believes that the

 

Annex C – Conditions Annex

2



--------------------------------------------------------------------------------

Borrower has not completed delivery of the CIM Information and, within two
business days after its receipt of such notice from the Borrower, the Lead
Arrangers delivers a written notice to the Borrower to that effect (stating with
specificity which information is required to complete the delivery of the CIM
Information).

10. All fees and expenses due to the Lead Arrangers, the Administrative Agent
and the Lenders required to be paid on the applicable Funding Date (including
the fees and expenses of counsel for the Lead Arrangers and the Administrative
Agent) will have been paid.

11. With respect to the Bridge Facility, (i) one or more investment banks
satisfactory to the Lead Arrangers (collectively, the “Investment Banks”) shall
have been engaged to publicly sell or privately place the Notes and the
Investment Banks and the Lead Arrangers shall have received, not later than 15
business days prior to the Acquisition Closing Date (provided that such period
shall not include any date from and including November 22, 2017 through and
including November 27, 2017, and if such period has not ended on or before
December 21, 2017, it shall not commence before January 2, 2018), a complete
printed preliminary prospectus or preliminary offering memorandum or preliminary
private placement memorandum (collectively, an “Offering Document”) suitable for
use in a customary high-yield road show relating to the issuance of the Notes,
which contains all audited and unaudited historical and pro forma financial
statements and other data to be included therein (including other financial data
of the type and form customarily included in offering memoranda, and all other
data that the Securities and Exchange Commission would require in a registered
offering of such Notes or would be necessary for the Investment Banks to receive
customary “comfort” (including “negative assurance” comfort) from independent
accountants and customary legal opinions in connection with the offering of the
Notes and (ii) the Investment Banks shall have been afforded a period of at
least 15 consecutive business days (provided that such period shall not include
any date from and including November 22, 2017 through and including November 27,
2017, and if such period has not ended on or before December 21, 2017, it shall
not commence before January 2, 2018) following receipt of an Offering Document,
including the information described in clause (i) above, to seek to place the
Notes with qualified purchasers thereof. The comfort letters to be provided by
the independent accountants of the Borrower and the Acquired Company shall be in
usual and customary form (including satisfying the requirements of SAS 72), and
the auditors shall be prepared to deliver such letters at the pricing date, and
shall cover both the financial statements of the Borrower and the Acquired
Company as well as financial data derived from the books and records of the
Borrower and the Acquired Company included in such Offering Document. During
such 15 business day period, the senior management of the Borrower and the
Acquired Company shall have participated and assisted in at least one customary
“roadshow” and in investor calls and meetings at times and locations as
reasonably determined by the Investment Banks. The independent accountants of
the Borrower and the Acquired Company shall also have (i) consented to the
inclusion of the audited financial statements of the Borrower and the Acquired
Company in the Offering Document and (ii) cooperated in preparing the Offering
Document, including participating in standard due diligence in connection
therewith as well as cooperate in preparing the pro forma financials for the
Acquisition.

12. The Specified Acquisition Agreement Representations and the Specified
Representations will be true and correct in all material respects (or if
qualified by materiality or material adverse effect, in all respects).

 

Annex C – Conditions Annex

3



--------------------------------------------------------------------------------

ANNEX D

[FORM OF] SOLVENCY CERTIFICATE

                , 2017

I, the undersigned, the chief financial officer of ITRON, INC., a Washington
corporation (the “Company”), DO HEREBY CERTIFY on behalf of the Company that:

1. This solvency certificate (this “Certificate”) is furnished pursuant to
Section [•] of Amendment No. [•] dated as of [•], 2017 (the “Amendment”;
capitalized terms used in this Certificate but not otherwise defined herein
shall have the meanings set forth in the Amendment or the Credit Agreement, as
applicable), among the Company, the Foreign Borrowers, the lenders party thereto
and Wells Fargo Bank, National Association, as the administrative agent for the
lenders (the “Administrative Agent”), amending that certain Amended and Restated
Credit Agreement dated as of June 23, 2015 (as amended on June 13, 2016 and as
further amended or otherwise modified prior to the date hereof, the “Credit
Agreement”), among the Company, the Foreign Borrowers, the Guarantors, the
lenders, issuing banks and swingline lenders from time to time party thereto and
the Administrative Agent.

2. As of the date hereof after giving effect to the consummation of the
Transactions (including the Acquisition) and immediately following the making of
each Loan made on the Acquisition Closing Date, and after giving effect to the
application of the proceeds of each such Loan on the Acquisition Closing Date,
(a) the fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Company and its subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company and its subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (d) the Company and its subsidiaries, on a consolidated
basis, do not have unreasonably small capital with which to conduct the business
in which they are engaged as such business is now conducted and is proposed to
be conducted following the Acquisition Closing Date; and (e) the Company and its
subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this Certificate, the amount of any
contingent liability has been computed as the amount that, in light of all of
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.

3. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Amendment, the Credit Agreement and such other documents
deemed relevant, (ii) reviewed the financial statements (including the pro forma
financial statements) referred to in Section [•] of the Amendment and (iii) made
such other investigations and inquiries as the undersigned has deemed
appropriate.

[Signature Page Follows]

 

Annex D – [Form of] Solvency Certificate

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

ITRON, INC. By:       Name:   Title: Chief Financial Officer

 

Annex D – [Form of] Solvency Certificate

2